Exhibit  10.19   

 










PURCHASE AND SALE AGREEMENT


by and between


APOLLO OPERATING, LLC, as “Seller”


and


SYNERGY RESOURCES CORPORATION, as “Buyer”


dated August 27th, 2013, but effective August 1, 2013 at 12:01 a.m.


 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Table of Contents
 
 
SCHEDULE OF DEFINED TERMS
 8 RECITALS  10
ARTICLE 1
 10
PURCHASE AND SALE
 10
1.1. Purchase and Sale.
 10
1.2. The Assets.
 10
1.3  Excluded Assets.
 12
1.4. Effective Date.
 13
1.5. 1031 Exchange.
 13
ARTICLE 2
 14
PURCHASE PRICE
 14
2.1. Purchase Price.
 14
2.2. Earnest Money Deposit and Escrow Agreement.
 14
2.3. Allocation of the Purchase Price.
 15
2.4. Adjustments to Purchase Price.
 15
A.      Settlement Statements.
 15
B.      Property Expenses.
 15
C.      Upward Adjustments.
 16
D.      Downward Adjustments.
 17
E.      Tax Adjustments.
 17
2.5. Valuation, Conditions, Restrictions and Representations Regarding Stock
Component of Purchase Price.
 18
A.      Valuation of Synergy Common Stock. 
 18
B.      Acknowledgment of Post-Closing Issuance of Stock.
 18
C.      Buyer’s Representations and Warranties.
 18
D.      Buyer Bears Costs of Obtaining Consent to Issuance.
 18
ARTICLE 3 
 19
BUYER'S INSPECTION
 19
3.1. Access to the Records.
 19
3.2. Disclaimer.
 19
3.3. Grant of Access to Buyer.
 19
3.4. Buyer's Agents.
 20
3.5. Buyer's Due Diligence Activities.
 20
3.6. Disclosure of Environmental Defect or Adverse Condition by Buyer.
 20
ARTICLE 4
 20
TITLE MATTERS
 20
4.1.  Definitions.
 20
A. Defensible Title.
 20
B. Permitted Encumbrances.
 21    

 
 
 
Page 2 of 61

--------------------------------------------------------------------------------

 
 
 
 
C. Title Defect.
 22
D. Title Defect Value.
 22
4.2.  Purchase Price Adjustments for Title Defects.
 24
A. Notices of Title Defects.
 24
4.3.  Title Defect Adjustments.
 24
A. Seller’s Response to Defect Notice.
 24
B. If Seller Disagrees with Title Defect Notice.
 24
C. Effect of Seller’s Failure to Deliver Response to Defect Notice.
 24
D. Seller’s Agreement with Defect Notice and Seller’s Election Not to Cure.
 24
E. Seller’s Agreement with Defect Notice and Seller’s Election to Cure.
 25
F. Cure of Title Defects by Seller After Closing.
 25
4.4. Title Defect Disputes.
 25
4.5. Interest Additions.
 26
4.6. Casualty Loss.
 26
4.7. Preferential Rights and Consents to Assign.
 26
4.8. Required Consents.
 26
A. Buyer’s Obligation Prior to Closing.
 26
B. Failure to Obtain Consent Prior to Closing.
 27
C. Consent Obtained as of Final Settlement Date.
 27
D. Failure to Obtain Consent as of Final Settlement Date.
 27
E. Special Government Consents.
 27
F. Preferential Purchase Rights.
 27
4.9. Exclusive Remedy.
 28
ARTICLE 5
 28
ENVIRONMENTAL MATTERS
 28
5.1. Definitions.
 28
A. "Environmental Condition"
 29
B. "Environmental Defect"
 29
C. "Environmental Defect Notice"
 29
D. "Environmental Law"
 29
E. "Governmental Entity"
 29
F. "Hazardous Materials"
 29
G. "Release"
 29
H. “Remediate” or "Remediation"
 30
I.  "Remediation Cost"
 30    

 
 
 
Page 3 of 61

--------------------------------------------------------------------------------

 
 
 
5.2.  Environmental Liabilities and Obligations.
 30
A.     Seller’s Liabilities and Obligations.
 30
B.      Buyer’s Liabilities and Obligations.
 30
C.      Natural Occurring Radioactive Materials.
 31
5.2.  Seller's Right to Cure.
 31
5.3.  Notice of Environmental Defects.
 31
5.4.  Defect Adjustments.
 31
A.     Seller’s Response to Defect Notice.
 31
B.      Seller’s Objections to Defect Notice.
 31
C.      Effect of Seller’s Failure to Respond to Defect Notice.
 31
D.     Seller’s Agreement with Defect But Election Not to Cure.
 32
E.      Seller’s Agreement with Defect and Election to Cure.
 32
F.      Seller’s Right to Cure After Closing.
 32
5.5.   Dispute of Parties Regarding Environmental Defect.
 32
5.6.   Environmental Reports.
 33
5.7.   Exclusive Remedy.
 33
ARTICLE 6
 33
SELLER'S REPRESENTATIONS AND WARRANTIES
 33
6.1.  Accredited Investor; Investment Intent.
 33
6.2.  Company Representations and Warranties.
 34
A.      Type of Entity and Jurisdiction.
 34
B.      Authority.
 34
C.      No Violation.
 34
6.3.  Authorization and Enforceability.
 34
6.4.  Liability for Brokers' Fees.
 34
6.5.  No Bankruptcy.
 34
6.6.  Litigation.
 35
6.7.  Judgments.
 35
6.8.  Compliance with Law.
 35
6.9.  Material Agreements.
 35
6.10. Property Expenses.
 35
6.11. Records.
 35
6.12  Leases.
 36
6.13. Licenses and Permits.
 36
6.14. Hydrocarbon Sales Contracts.
 36
6.15. Environmental Matters.
 37
6.16. Imbalance Volumes.
 38
A.      Gas Pipeline Imbalances.
 38
B.      Wellhead Gas Imbalances.
 38
6.17. Well Status.
 38

 
 
 
Page 4 of 61

--------------------------------------------------------------------------------

 
 
 
 
6.18. Taxes.
 38
6.19. Proposed Operations or Expenditures.
 38
6.20. Royalties and Revenue Payments.
 38
6.21. Consents.
 38
6.22. Preferential Rights.
 39
6.23. Production Taxes.
 39
6.24. No AMI or Farmout Obligations.
 39
ARTICLE 6A
 39
SELLER’S WARRANTY WITH REGARD TO SELLER’S INITIAL DISCLOSURES
 39
6A.1. Recital.
 39
6A.2. Warranty as to Initial Disclosures.
 40
6A.3. Termination of Agreement.
 40
ARTICLE 7
 40
BUYER'S REPRESENTATIONS AND WARRANTIES
 40
7.1. Corporate Representations and Warranties.
 40
A. Type of Entity and Jurisdiction.
 40
B. Authority.
 40
C. No Violation.
 40
7.2. Authorization and Enforceability.
 40
7.3. Liability for Brokers' Fees.
 41
7.4. Litigation.
 41
7.5. Buyers' Evaluation.
 41
A. Records.
 41
B. Independent Evaluation.
 41
7.6. Additional Representations and Warranties.
 41
ARTICLE 8
 41
COVENANTS AND AGREEMENTS
 41
8.1. Covenants and Agreements of Seller.
 41
A. Operations Prior to Closing.
 41
B. Restriction on Operations.
 42
C. Notification of Claims.
 42
D. Existing Relationships.
 42
E.  Preservation of Assets.
 43
8.2. Covenants and Agreements of Buyer.
 43
8.3. Covenants and Agreements of the Parties.
 43
A. Confidentiality.
 43
B. Return of Information.
 43
C. Injunctive Relief.
 43
D. Cure Period for Breach.
 43    

 
 
 
Page 5 of 61

--------------------------------------------------------------------------------

 
 
E. Notice of Breach.
 44
F. Suspense Accounts and Division of Interest.
 44
G. Additional Covenants.
 44
ARTICLE 9
 44
TAX MATTERS
 44
9.1. Apportionment of Tax Liability.
 44
9.2  Calculation of Tax Liability.
 45
9.3. Tax Reports and Returns.
 45
9.4. Sales Taxes.
 45
9.5. Overpayments of Seller’s Weld County, Colorado Ad Valorem Property Taxes. 
 45
ARTICLE 10
 46
CONDITIONS PRECEDENT TO CLOSING
 46
10.1. Seller's Conditions Precedent.
 46
A. Buyer’s Representations and Warranties are True.
 46
B. Buyer has Satisfied All Covenants.
 46
C. No Order Prohibiting Sale.
 46
D. Aggregate Net Reduction of Purchase Price Less than 10%.
 46
10.2. Buyer's Conditions Precedent.
 46
A. Seller’s Representations and Warranties are True.
 46
B. Seller has Satisfied All Covenants.
 47
C. No Order Prohibiting Sale.
 47
D. All Required Consents Obtained by Seller. 
 47
E. Aggregate Net Reduction of Purchase Price Less that 10%.
 47
ARTICLE 10A
 47
BUYER’S CONDITION PRECEDENT TO CLOSING BASED ON SELLER’S ACCOUNTING
 47
10A.1.  SEC Regulations Affecting Buyer.
 47
10A.2.  Access to Financial Information and Records of Seller.
 47
ARTICLE 11
 48
RIGHT OF TERMINATION AND ABANDONMENT
 48
11.1. Termination.
 48
A. By Seller.
 48
B. By Buyer.
 48
C. By Either Party.
 48
11.2.  Liabilities Upon Termination.
 48
A. Buyer's Breach
 48
B. Seller's Breach.
 49

 
 
Page 6 of 61

--------------------------------------------------------------------------------

 
 
 
C. Absence of Breach by Either Party.
 49
11.3. Option to Extend Closing Date:
 49
ARTICLE 12
 49
CLOSING
 49
12.1. Date of Closing.
 49
12.2. Place of Closing.
 49
12.3. Closing Obligations of Seller and Buyer.
 49
ARTICLE 13
 51
POST-CLOSING OBLIGATIONS
 51
13.1. Seller’s Right to Convert Stock Component of Purchase Price to Cash
Payment
 51
13.2. Post-Closing Adjustments.
 51
A. Settlement Statement.
 52
B. Dispute Resolution.
 52
ARTICLE 14
 52
ASSUMPTION AND RETENTION OF OBLIGATIONS BY PARTIES; INDEMNIFICATION;  DISPUTE
RESOLUTION
 52
14.1. Buyer's Assumption of Liabilities and Obligations.
 52
14.2. Seller's Retention of Liabilities and Obligations.
 53
14.3. Invoices for Property Expenses Received After the Settlement Date.
 53
14.4. Indemnification.
 53
A. Seller's Indemnification of Buyer.
 53
B. Buyer's Indemnification of Seller.
 54
C. Release.
 54
14.5. Procedure.
 54
A. Claim Notice.
 54
B. Information.
 54
14.6. Dispute Resolution.
 55
A. Disputes Subject to Article 14.6.
 55
B. Procedure for Dispute Resolution.
 55
14.7. No Insurance: Subrogation.
 56
14.8. Reservation as to Non-Parties.
 56
ARTICLE 15
 56
MISCELLANEOUS
 56
15.1. Expenses.
 56
15.2. Notices.
 56
15.3. Amendments/Waiver.
 57
15.4. Assignment.
 58
15.5. Announcements.
 58
15.6. Counterparts/Fax or pdf Signatures.
 58
15.7. Governing Law: Jurisdiction.
 58
15.8. Entire Agreement.
 58

 
 
 
Page 7 of 61

--------------------------------------------------------------------------------

 
 
 
 
15.9. Knowledge.
 59
15.10. Binding Effect.
 59
15.11. Survival.
 59
15.12. Limitation on Damages.
 59
15.13. No Third-Party Beneficiaries.
 59
15.14. Condition Precedent.
 59
15.15. Exhibits and Schedules.
 59
15.16. References, Titles and Construction.
 59
15.17. Further Assurances.
 60


 
 
SCHEDULE OF DEFINED TERMS
                                                                                            
Term
 
1031 Assets
1.5
 
AAA
14.6  
Allocated Value
2.3
 
Arbitrator
14.6
 
Asset
2.3
 
Assets
1.2  
Assignment
12.3.A
 
Assumed Liabilities
14.1
 
Buyer's Environmental Liabilities
5.2.B
 
Casualty Loss
4.6
 
CERCLA
6.15(b)
 
Claim
14.5.B  
Claim Notice
14.5.A
 
Closing Amount
2.4.A
 
Closing and Closing Date
12.1
 
Code
1.5  
COPAS
2.4.B
 
Defensible Title
4.1.A
 
Deposit
2.2
 
Disputes
14.6
 
Effective Date
1.4
 
Environmental Adjustment
5.4.D
 
Environmental Condition
5.1.A
 
Environmental Defect
5.1.B
 
Environmental Defect Notice
5.1.C
 
Environmental Law
5.1.D
 
Escrow Account
2.2
 
Escrow Agent
2.2
 
Escrow Agreement
2.2
 
Final Purchase Price
13.1.A
 

 
 
 
Page 8 of 61

--------------------------------------------------------------------------------

 
 
 
Governmental Entity
5.1.E
 
Hazardous Materials
5.1.F
 
Hydrocarbons
1.2.B
 
Indemnified Party
14.5.A
 
Indemnifying Party
14.5.A
 
Interest Addition
4.5
 
Interest Addition Adjustment
4.5
 
Knowledge
15.9
 
Lands
1.2.A
 
Leases.
1.2.A
 
Like-Kind Exchange
1.5
 
Losses
14.4
 
Material Agreements
1.2.H
 
Net Casualty Loss
4.6
 
NRI
4.1.A
 
Permitted Encumbrances
4.1.B
 
Preliminary Settlement Statement
2.4.A
 
Property Expenses
2.4.B
 
Purchase Price
2.1
 
Q1
2.1
 
Records
1.2.J
 
Release
5.1.G
 
Remediation
5.1.H
 
Remediation Cost
5.1.I
 
Required Consents
4.8
 
Retained Asset
4.6
 
Retained Liabilities.
14.2
 
Seller's Environmental Liabilities
5.2.A
 
Settlement Date
13.1.A
 
Settlement Statement
13.1.A
 
Special Governmental Consents
4.8.A
 
Supporting Documentation
4.2.A
 
Taxes
9.1
 
Title Defect
4.1.C
 
Title Defect Adjustment
4.3.D
 
Title Defect Date
4.2
 
Title Defect Notice
4.2
 
Title Defect Value
4.1.D
 
Value of Interest Addition
4.5
 
Well
1.2.A
 
Wells
1.2.A
 
WI
4.1.A
 

 
 
 
Page 9 of 61

--------------------------------------------------------------------------------

 
 
PURCHASE AND SALE AGREEMENT
Weld and Larimer Counties, Colorado


This Purchase and Sale Agreement (this "Agreement"), executed this 27th day of
August, 2013, but effective as of August 1, 2013 at 12:01 a.m. Mountain Daylight
Saving Time, is by and between Apollo Operating, LLC, a Colorado limited
liability company, located at 1538 Wazee St., Suite 200, Denver, CO 80202
("Seller") and Synergy Resources Corporation, a Colorado corporation, located at
20203 Highway 60, Platteville, CO 80651 (the "Buyer"). The transaction
contemplated by this Agreement may be referred to as the "Transaction".  Seller
and Buyer may be referred to individually as a "Party" or collectively as the
"Parties."


 
RECITALS


A.  
Seller owns and desires to sell all of its right, title and interest in: (i) the
oil and gas leases described on Exhibit A to this Agreement; (ii) the oil and/or
gas wells or injection wells described in Exhibit B to this Agreement, along
with Seller’s share of the production therefrom; and (iii) any and all
equipment, pipelines, facilities, and personal property used in connection with
the operation of the aforementioned leases and wells intending to deliver to
Buyer an 80.0% net revenue interest, proportionately reduced, in said leases and
in Seller’s interest in the oil and/or gas wells. The aforementioned leases,
wells and equipment are described below as the “Assets”.



B.
Buyer has conducted and will conduct an independent investigation of the nature
and extent of the Assets (as defined below) and desires to purchase Seller's
interest in the Assets pursuant to the terms of this Agreement.



C.
To accomplish the foregoing, the Parties wish to enter into this Agreement.





D.
In consideration of the mutual promises contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Buyer and Seller agree as follows:



 
ARTICLE 1

 
PURCHASE AND SALE


1.1.
Purchase and Sale. Seller agrees to sell and Buyer agrees to purchase all of
Seller’s right, title and interest in the Assets pursuant to the terms of this
Agreement:



1.2.
The Assets. As used herein, the term "Assets" refers to all of Seller's right,
title and interest in and to the following:

 
 

 
 
Page 10 of 61

--------------------------------------------------------------------------------

 
 
 
A.
The oil, gas and/or other mineral leases (the "Leases"), described in Exhibit A,
at all depths, and all lands covered by the Leases, whether or not said lands
are described in Exhibit A (the “Lands”), and all other leasehold estates and
interests, contractual leasehold and other similar leasehold rights in the
Lands, and all rights incident thereto, intending to deliver to Buyer an 80.0%
net revenue interest (“NRI”), proportionately reduced (hereinafter referred to
as an “80.0% NRI”), in said Leases and Lands, but specifically excluding the oil
and gas leasehold interests, real property and personal property described in
Article 1.3 below

 
 
B.
The oil and gas wells, and the injection well, described in Exhibit B (the
"Wells") and all oil, gas, condensate, liquids and all other related
hydrocarbons, in either gaseous or liquid form, that is or can be produced from
the Wells (the “Hydrocarbons”), intending to deliver to Buyer an 80.0% NRI in
Seller’s interest in each of said Wells;;

 
 
C.
All personal property, on site equipment, fixtures or improvements used
in  connection with the exploration, drilling, production, gathering, treatment,
processing, storing, transportation, sale or disposal of Hydrocarbons or water
produced from the Wells and Leases, or located on the Lands, including any
gathering systems and any compressors owned by Seller (the "Equipment");



 
D.
All reversionary interests, rights-of-reverter, future interests and other oil
and gas rights in and under the Leases, Lands and Wells,  intending to deliver
to Buyer an 80.0% NRI in any of Seller’s revenue interest in the aforementioned
interests proportionately reduced.



 
E.
The rights, interests, and estates created under those certain servitudes,
easements, rights-of-way, privileges, franchises, prescriptions, licenses,
leases, permits, and/or other rights associated with the Leases and Lands,
together with any amendments, renewals, extensions, supplements, modifications
or other agreements related thereto, and further together with any other
servitudes, easements, rights-of-way, privileges, prescriptions, franchises,
licenses, permits and/or other rights (whether presently existing or hereafter
created and whether now owned or hereafter acquired by operation of law or
otherwise) used, held for use in connection with, or in any way related to the
Assets;



 
F.
All permits and permits to drill, to the extent transferable, rights-of-way,
surface access agreements and easements located on the Lands or used in
connection with the exploration, drilling, production, gathering, treatment,
processing, storing, transportation, sale or disposal of Hydrocarbons or water
produced from the Leases and Lands;



 
G.
The unitization, pooling and communitization agreements, declarations and
orders, and the units created thereby and all other such agreements relating to
the properties and interests described in Articles 1.2.A through E above and to
the production of Hydrocarbons, if any, attributable to said properties and
interests;

 

 
 
Page 11 of 61

--------------------------------------------------------------------------------

 
 
H.
To the extent transferable by Seller without material restriction under
applicable law or third-party agreements, all contracts and contractual rights,
obligations, and interests, including all farmout and farm-in agreements,
operating agreements, production sales and purchase contracts, gas balancing
agreements, saltwater disposal agreements, surface leases, division and transfer
orders, and other contracts or agreements covering or affecting any or all of
the properties and interests described or referred to in Articles 1.2.A through
G above and described in Exhibit C (the "Material Agreements")



 
I.
To the extent transferable, engineering, geologic, geophysical and seismic data
and licenses pertaining to the interest described in Article 1.2.A through G
(the "Data");



 
J.
All files, records, and data relating to the items described in Articles 1.2.A
through I above that have been maintained by Seller including, without
limitation, the following, if and to the extent the following items (hereinafter
referred to collectively as “the Records”) exist: reports, manuals, files, title
documents, correspondence,  warranties, lease files, land files, lease
acquisition and land ownership reports, land and lease maps, well files, joint
operating agreements, division order files, title abstracts, title opinions,
title curative materials, deeds, assignments,  contract files, operations files,
core data, seismic data, hydrocarbon analysis, well logs, mud logs, field
studies, geologic and geophysical data and maps, and furthermore, all financial
records pertaining to the Assets and the Transaction including, without
limitation, account books, records, ledgers, production and maintenance records;
records of sales of hydrocarbons, revenues generated from sales and other
sources, expenses, costs, lease acquisition, maintenance and operating costs for
the Assets for the years 2010, 2011, 2012 and that portion of 2013 prior to
Closing; federal, state and local tax returns; filings with government agencies;
and such other records required by the Buyer to timely prepare and file audited
financial statements and other reports pertaining to the Assets and this
Transaction that are required under the rules and regulations of the federal
Securities and Exchange Commission (“SEC”). Seller may redact, from the
aforementioned files, records and data, any information subject to unaffiliated
third party contractual restrictions on disclosure or transfer.



1.3
Excluded Assets. As used herein, the term "Excluded Assets" refers to all of
Seller's right, title and interest in and to the following, all of which are
excluded from the terms of this Agreement and shall remain the sole property of
Seller:



 
A.
All of Seller's corporate minute books, financial records and other business
records that relate to Seller's business generally but not to the Assets or this
Transaction;



 
B.
All trade credits, all accounts, receivables and all other proceeds, income or
revenues attributable to the Assets with respect to any period of time prior to
the Effective Date;



 
C.
All claims and causes of action of Seller arising under or with respect to any
contracts that are attributable to periods of time prior to the Effective Date
(including claims for adjustments or refunds);

 

 
 
Page 12 of 61

--------------------------------------------------------------------------------

 
 
D.
All rights and interests of Seller (a) under any policy or agreement of
insurance or indemnity, (b) under any bond, or (c) to any insurance or
condemnation proceeds or awards arising, in each case, from acts, omissions or
events, or damage to or destruction of property that arose prior to the
Effective Date;



 
E.
All Hydrocarbons produced and sold from the Assets with respect to all periods
prior to the Effective Date;

 
 
F.
All claims of Seller for refunds of or loss carry forwards with respect to (a)
production or any other taxes attributable to any period prior to the Effective
Date, (b) income or franchise taxes, or (c) any taxes attributable to the
Excluded Assets;

 
 
G.
All of Seller's proprietary computer software, patents, trade secrets,
copyrights, names, trademarks, logos, and all other intellectual property;

 
 
H.
All inventories of Equipment and personal property owned and/or stored by Seller
that are not located on or in the Lands, Leases and Wells and are not used in
operations on or in the Leases, Lands and Wells;

 
 
I.
All documents and instruments of Seller that may be protected by an
attorney/client privilege, but specifically excluding title opinions and title
curative matters;

 
 
J.
(i) All oil and gas leases not described on Exhibit “A”, (ii) oil and gas wells
not described on Exhibit “B”, and (iii) the overriding royalty interests,
production payments, net profits interests, and fee surface and mineral
interests owned by Seller that are not located in or under the Leases, Lands or
Wells, or that may be located in or under the Leases, Lands and Wells but do not
prevent the Seller from delivering to the Buyer the intended 80.0% NRI in the
Leases, Lands and Wells;

 
 
E.
All bonds posted by Seller that pertain to the Assets.

 
1.4.
Effective Date. The purchase and sale of the Assets shall be effective as of
August 1, 2013 at 12:01 a.m. Mountain Daylight Saving Time (the "Effective
Date").



1.5.
1031 Exchange. Seller reserves the right, at or prior to Closing, to assign its
rights under this Agreement with respect to all or a portion of the Purchase
Price, and that portion of the Assets associated therewith ("1031 Assets"), to a
Qualified Intermediary ("QI") (as that term is defined in Section
1.103l(k)-l(g)(4)(v) of the Treasury Regulations) to accomplish this
Transaction, in whole or in part, in a manner intended to comply with the
requirements of a like-kind exchange ("Like-Kind Exchange") pursuant to Section
1031 of the Internal Revenue Code of 1986, as amended ("Code"). If Seller so
elects, Seller may assign its rights under this Agreement with respect to the
1031 Assets to the QI. Buyer hereby (i) consents to Seller's assignment of its
rights in this Agreement with respect to the 1031 Assets, and (ii) if such an
assignment is made, agrees to pay all or a portion of the Purchase Price into
the qualified trust account at Closing as directed in writing by Seller. Seller
and Buyer acknowledge and agree that a whole or partial assignment of this
Agreement to a QI shall not release either Party from any of its respective
liabilities and obligations to each other or expand any such respective
liabilities or obligations under this Agreement. Neither Party represents to the
other that any particular tax treatment will be given to either Party as a
result of a Like-Kind Exchange. Buyer shall not be obligated to pay any
additional costs or incur any additional obligations under this Agreement
resulting from Seller's Like-Kind Exchange, and Seller shall hold harmless and
indemnify Buyer from and against all claims, losses and liabilities (including
reasonable attorneys' fees, court costs and related expenses), if any, resulting
from such a Like-Kind Exchange.

 

 
 
Page 13 of 61

--------------------------------------------------------------------------------

 
 
ARTICLE 2

 
PURCHASE PRICE
 


2.1.
Purchase Price. The purchase price for the Assets shall be Seventeen Million
Five Hundred Thousand Dollars ($17,500,000.00) payable as follows: (a) Thirteen
Million One Hundred Twenty Five Thousand Dollars ($13,125,000.00) payable in
cash, hereinafter referred to as the “Cash Component”; and (b) that number of
shares of common stock of Synergy Resources Corporation which, when calculated
in accordance with Article 2.5.A below, has a combined value of Four Million
Three Hundred Seventy Five Thousand Dollars ($4,375,000.00), hereinafter
referred to as the “Stock Component”. At Closing, Buyer shall deliver, or cause
to be delivered, to Seller the cash amount of $13,125,000.00 subject to the
adjustments provided for in this Agreement (the “Closing Amount”), by wire
transfer to an account designated by Seller, in immediately available funds, and
shall deliver to the Jesse L. White Revocable Trust under trust agreement dated
October 28, 2010, Seller’s designated assignee,  a Synergy Common Stock “IOU”,
in the form described in Exhibit I to this Agreement, specifying the number of
shares of Synergy Common Stock, calculated according to Article 2.5.A, that is
to be delivered to Seller within 20 days after Closing, subject to the
additional provisions of Article 13.1below.



2.2
Earnest Money Deposit and Escrow Agreement. Contemporaneously with the execution
of this Agreement, Buyer shall deposit, by wire transfer or certified funds, the
amount of Five Hundred Thousand Dollars ($500,000.00) (the "Deposit"), in an
escrow account (the “Escrow Account”) maintained and controlled by Community
Banks of Colorado, said funds to be held and distributed in accordance with an
escrow agreement in the form attached as Exhibit J (the “Escrow Agreement”), to
be entered into on or before the date of this Agreement by and among the Parties
and  Akers & Associates, LLC (the “Escrow Agent”).  The Deposit shall either be
distributed to Seller, and credited against the Cash Component of the Purchase
Price, at Closing, or otherwise distributed as specified in the Escrow
Agreement.   The Parties acknowledge that this service is being provided to the
Parties by Akers & Associates LLC at the request of the Parties, for the
convenience of the Parties, and that the obligation that Akers & Associates LLC
owes to each of the Parties, and the limited liability of Akers & Associates
LLC, is a stated in the Escrow Agreement.

 

 
 
Page 14 of 61

--------------------------------------------------------------------------------

 
2.3
Allocation of the Purchase Price. Buyer, with Seller's approval, has allocated
the Purchase Price among the Assets as set forth on Exhibit B-1. Each portion of
the Assets to which a value is separately allocated on Exhibit B-1 is herein
called an "Asset" and such separate value is herein called the "Allocated Value"
of such Asset. The Allocated Value of each Asset as set forth on Exhibit B-1 is
attributed thereto for the sole purpose of calculating Title Defects,
Environmental Defects, Interest Additions and adjustments to the Purchase Price
on account of Excluded or Retained Assets. In no event shall the Allocated Value
be used or deemed controlling for any other purpose, including tax purposes, or
be otherwise deemed by Buyer, Seller or any third party to be a representation
or warranty of any kind by either Party as to the productive capacity, quantity
of reserves or actual value, market or otherwise, of any Asset.



 
2.4 Adjustments to Purchase Price. Notwithstanding any provision in this
Agreement to the contrary, all adjustments to the Cash Component of the Purchase
Price shall be made: (i) according to the factors described in this Article 2.4,
(ii) in accordance with generally accepted accounting principles as consistently
applied in the oil and gas industry, and (iii) without duplication.



 
A.
Settlement Statements. The Cash Component of the Purchase Price shall be
adjusted at Closing pursuant to a "Preliminary Settlement Statement" prepared by
Buyer, submitted to Seller on or before 70 days after the date of execution of
this Agreement. The Preliminary Settlement Statement shall set forth the
Purchase Price and all adjustments thereto and associated calculations, and the
resulting amount to be paid to Seller at Closing. As soon as practical after the
receipt of the Preliminary Settlement Statement, but no more than three business
(3) days after delivery of the Preliminary Settlement Statement to Seller,
Seller shall deliver to Buyer a written report containing any changes that
Seller proposes to make to the Preliminary Settlement Statement. The Parties
shall attempt to resolve any disputes regarding the Preliminary Settlement
Statement prior to Closing. Disputes regarding the Preliminary Settlement
Statement that are not resolved prior to Closing shall be resolved by the
Parties on or before the Final Settlement Statement, or otherwise pursuant to
Article 14.6. After Closing, the Purchase Price shall be adjusted pursuant to
the Final Settlement Statement delivered pursuant to Article 13.2. The "Closing
Amount" means the Purchase Price as adjusted pursuant to this Section 2.4 and
shall be calculated using the actual numbers that are available and using
reasonable estimates as agreed to by the Parties if actual numbers are
available, less the Deposit.



 
B.
Property Expenses. For the purposes of this Agreement, the term "Property
Expenses" shall mean all capital expenses, legal expenses, environmental
studies, surveys, joint interest billings, lease operating expenses, lease
rental and maintenance costs, bonuses and shut-in payments, royalties,
overriding royalties, leasehold payments, Asset Taxes (as defined and
apportioned as of the Effective Date pursuant to Article 9), drilling expenses,
work over expenses, gathering costs, land, title, geological, geophysical and
any other exploration or development expenditures, including those expenditures
chargeable under applicable operating agreements or other agreements consistent
with the standards established by the Council of Petroleum Accountant Societies
of North America ("COPAS"), if any, that are attributable to the maintenance and
operation of the Assets during the period in question and shall include overhead
for such period based on the applicable joint operating agreement (“JOA”) and
COPAS.  The Parties specifically agree that notwithstanding the Effective Date
of this Agreement, Seller shall be entitled to retain all overhead rates due and
payable to Operator under any JOA or COPAS that pertains to a Well up until the
date that Buyer assumes operation of the Well from Seller.

 

 
 
Page 15 of 61

--------------------------------------------------------------------------------

 
 
C.
Upward Adjustments. The Purchase Price shall be adjusted upward by the
following:



 
1.
an amount equal to all proceeds (net of royalty and Taxes not otherwise
accounted for hereunder) received and retained by the Buyer from the sale of all
Hydrocarbons produced from or credited to the Assets prior to the Effective
Date;



 
2.
an amount equal to all direct and actual expenses attributable to the Assets,
including without limitation the Property Expenses, incurred and paid by Seller
that are attributable to the period after the Effective Date;



 
3.
to the extent not covered in the preceding subparagraph, an amount equal to all
prepaid expenses attributable to the Assets after the Effective Date that were
paid by or on behalf of Seller, including without limitation, prepaid drilling
and/or completion costs, applicable insurance costs through Closing, and prepaid
utility charges;



 
4.
an amount equal to the value of all Hydrocarbons in storage or in the pipelines
as of the Effective Date that is credited to the Assets, provided that the value
of oil in the
production tanks shall be calculated to include only the oil stored above the
load lines as of the Effective Date (i.e. a Buyer is not responsible for paying
Seller "tank bottoms") For purposes of the Preliminary Settlement Statement, the
value will be based upon the actual price received for such oil, gas, or natural
gas liquids, less applicable taxes, upon the first unaffiliated third party sale
thereof, if available, and upon such estimates, as are reasonably agreed upon by
the Parties, to the extent actual amounts sold, or to be sold, and prices
obtained, or to be obtained, are not known at Closing. For purposes of the Final
Settlement Statement, the value will be based upon actual amounts sold and
prices obtained, less applicable taxes;

 
 
5.
for purposes of the Preliminary Settlement Statement, an amount equal to the
value of imbalances including, without limitation, pipeline, plant, and
over-produced gas owed to the Seller as of the Effective Date, with the value to
be based upon actual amounts received, if available, and upon such estimates as
are reasonably agreed upon by the Parties, to the extent actual amounts are not
known at Closing, and (ii) for purposes of the Final Settlement Statement based
upon actual amounts;



 
6.
an amount equal to the Interest Addition Adjustment as defined in Article 4.5
below;  and



 
7.
any other amount agreed to by Buyer and Seller.



 
Page 16 of 61

--------------------------------------------------------------------------------

 
 
D.
Downward Adjustments. The Purchase Price shall be adjusted downward by the
following:



 
1.
an amount equal to the proceeds (net of royalty and Asset Taxes not otherwise
accounted for hereunder) received and retained by Seller from the sale of
Hydrocarbons produced from or credited to the Assets after the Effective Date;



 
2.
an amount equal to the direct and actual Property Expenses attributable to the
Assets (including all prepaid Property Expenses) incurred and paid by Buyer that
are attributable to the period prior to the Effective Date (or, in the case of
capital expenses that constitute Property Expenses, that are attributable to the
period prior to the date of this Agreement, other than capital expenses relating
to the matters set forth on Schedule 8.1.B);



 
3.
an amount equal to all royalties attributable to Hydrocarbons produced from the
Assets prior to the Effective Date and paid by Buyer;



 
4.
an amount equal to the sum of Title Defect Adjustments as contemplated by
Article 4.2, and the Allocated Values of all Assets that are not conveyed to
Buyer at Closing as a result of the existence of a Title Defect, as provided in
Article 4;



 
5.
an amount equal to the sum of (i) Environmental Defect Adjustments, and (ii) the
Allocated Values of all Assets that are not conveyed to Buyer at the Closing as
a result of the existence of an Environmental Defect as provided in Article 5;



 
6.
an amount equal to the sum of all Net Casualty Losses;



 
7.
an amount equal to the value of imbalances including, without limitation,
pipeline, plant, and over-produced gas, owed by the Seller as of the Effective
Date, with the value to be based upon actual amounts received, if available, and
upon such estimates as are reasonably agreed upon by the Parties, to the extent
actual amounts are not known at Closing, and (ii) for purposes of the Final
Settlement Statement based upon actual amounts;



 
8.
any amount mutually agreed to by the Parties as a result of errors in the
Initial Disclosures as discussed in Article 6A, if any; and



 
9.
any other amount agreed to by Buyer and Seller.



 
E.
Tax Adjustments. To adjust the Purchase Price for the apportionment of Taxes,
the Parties agree to adjust the Purchase Price, downward or upward, as
appropriate, pursuant to the provisions of Article 9.



 
 
Page 17 of 61

--------------------------------------------------------------------------------

 
2.5.           Valuation, Conditions, Restrictions and Representations Regarding
Stock Component of Purchase Price.


A.  
Valuation of Synergy Common Stock.  The value of each restricted common share of
stock of Buyer shall be calculated as the average of the closing price per share
as posted by the NYSE:MKT for a period of twenty (20) trading days immediately
preceding the date of execution of the Agreement.  The shares of Synergy Stock
will be “restricted securities” as that term is defined in Rule 144 of the
Securities Act of 1933, as amended (the “Securities Act”). They may be resold
only in compliance with Rule 144 or some other exemption from registration under
the Securities Act.



B.  
Acknowledgment of Post-Closing Issuance of Stock. Seller and Buyer acknowledge
that at Closing, and as a precondition to the delivery of the Stock Component of
the Purchase Price, Buyer must initiate a listing application process with the
NYSE:MKT in order to obtain the consent of the NYSE:MKT to list the shares of
stock that comprise the Stock Component of the Purchase Price with the NYSE:MKT.
Additional obligations of Buyer, and additional rights of Seller, with regard to
the Stock Component are described in Article 13.1 of this Agreement. Buyer
hereby acknowledges that notwithstanding the number of days before the Shares
are delivered to the Seller, the “holding period” under Rule 144 starts on the
Closing Date.



C.  
Buyer’s Representations and Warranties. Buyer represents, covenants and warrants
that Buyer is an entity subject to the reporting requirements of the Securities
Exchange Act of 1934.  Seller represents and warrants that it is not an
affiliate, a director, a large shareholder, or has any relationship with Buyer
which constitutes a relationship of control or would permit Seller in any way to
exercise control over Buyer. Provided Seller meets the requirements of Rule 144
as heretofore referenced, Buyer shall, upon Seller’s written request, provide
instructions to its stock transfer agent to remove the restrictive legend from
the Shares. To facilitate the foregoing, Buyer covenants that it shall  provide
the public information required by Subsection (c) of Rule 144 of the Securities
Act.  Further, provided that Seller has complied with the holding requirements
of Rule 144 of the Securities Act, upon the written request of Seller (without
regard to whether a sale of the Shares is pending), Buyer shall, within 15 days
of receipt of such request, provide the aforementioned restrictive legend
removal instructions to its stock transfer agent.  Buyer represents that no term
or provision of its governing documents currently conflicts (or will in the
future conflict) with the provisions of this section (except as may be necessary
to comply with applicable law).



D.  
Buyer Bears Costs of Obtaining Consent to Issuance. Any and all expenses and
costs, including attorney fees, associated with Buyer obtaining the requisite
consents and approvals to issue the Shares shall be borne solely by Buyer.

 


 
Page 18 of 61

--------------------------------------------------------------------------------

 
 
 
ARTICLE 3

 
BUYER'S INSPECTION


3.1
Access to the Records. From the date of this Agreement until the Closing and
subject to  Article 8.3.A, Seller will make the Records available to Buyer for
inspection, copying, and review at Seller's offices during normal business hours
to permit Buyer to perform its due diligence review. Subject to the necessary
consent and cooperation of third parties, Seller will assist Buyer in Buyer's
efforts to obtain, at Buyer's expense, such additional information from such
parties as Buyer may reasonably desire. Buyer may inspect the Records and such
additional information only to the extent it may do so without violating any
obligation or contractual commitment of Seller to a third party; provided,
however, that Seller shall use commercially reasonable efforts to promptly
secure any third-party consent or waiver that is necessary to allow Buyer to
inspect the Records and such additional information.



3.2
Disclaimer. Except for Seller’s express representations contained in  Article 6
and Article 6A of this Agreement, Seller makes no representation of any kind as
to the Records or any information contained therein. Buyer agrees that any
conclusions drawn from the Records shall be the result of its own independent
review and judgment.



3.3.
Grant of Access to Buyer.  Seller agrees to grant Buyer physical access to the
Leases, Lands, and Wells, to allow Buyer to conduct, at Buyer's sole risk and
expense, on-site inspections and environmental assessments of the Leases, Lands,
and Wells. In connection with any such on-site inspections and assessments,
Buyer agrees not to interfere with the normal operation of the Leases and Wells
and agrees to comply with all operational and safety requirements of the
operators of the Wells. If Buyer or its agent prepares an environmental
assessment of any Lease, Lands or Wells, Buyer agrees to keep such assessment
confidential and to furnish copies thereof to Seller. Such information shall be
held confidential but may be disclosed to Buyer or Buyer's affiliates,
attorneys, officers, employees and consultants used in Buyer's evaluation of the
Assets. Furthermore, Buyer's obligations of confidentiality shall not apply to
information (i) required to be disclosed by legal process, order, regulation, or
rule, or (ii) available to the public, or (iii) acquired from third parties not
known by Buyer to have confidentiality  obligations to Seller, provided that
Buyer agrees to inquire of such third parties if they have an obligation of
confidence to Seller. In connection with granting such access, Buyer represents
that it is adequately insured and waives, releases and agrees to indemnify
Seller, and its respective directors, officers, shareholders, employees, agents
and representatives, against all claims for injury to, or death of, persons or
for damage to property arising as a result of any act or omission committed by
Buyer or its employees, agents, contractors or representatives in conducting
Buyer's on-site inspections and environmental assessments of the Leases and
Wells. This waiver, release, and indemnity by Buyer shall survive termination or
Closing of this Agreement.

 

 
 
Page 19 of 61

--------------------------------------------------------------------------------

 
3.4
Buyer's Agents. To the extent that Buyer uses agents to conduct its due
diligence activities, either in Seller's offices or on the Leases and Lands,
Buyer agrees to (i) make such agents aware of the terms and conditions set forth
in this Article 3 and the confidentiality provisions of Article 8.3.A and (ii)
ensure that such agents agree to be bound by the terms of this Article 3 and the
confidentiality provisions of Article 8.3.A, and Buyer shall be responsible for
any violations thereof by its agents.



3.5.
Buyer's Due Diligence Activities. Seller acknowledges that Buyer will be
conducting its due diligence review of the Assets including, without limitation,
confirming (i) the quantum of the net mineral acres, net revenue interest and
working interest owned by Seller in the Leases and Wells, (ii) the ownership,
title, acreage, and term of the Assets; (iii) the environmental condition of the
Assets; and (iv) that financial information concerning the Assets and the
Transaction exists in a form that will allow the Buyer to timely file audited
financial statements describing the Assets and the Transaction that are required
of Buyer by the federal Securities and Exchange Commission (“SEC”). Said due
diligence may include an environmental assessment/study of the Assets to the
extent set forth in Article 5.



3.6.
Disclosure of Environmental Defect or Adverse Condition by Buyer. In the event
Buyer, in the course of any on-site inspection or environmental assessment of
the Assets conducted pursuant to the terms of this Agreement, discovers an
environmental defect or adverse environmental condition located on or otherwise
related to the Assets of which Buyer, if owner of the Assets, would be
obligated, under any local, state or federal law, order, regulation or rule, to
immediately report to a governmental authority, Buyer shall first attempt to
inform Seller of the defect or condition so as to allow Seller to make the
necessary report. However, if Buyer must notify the governmental authority prior
to informing Seller, Seller agrees to waive and release any claim against Buyer,
and Buyer shall have no obligation to indemnify Seller, for any damages or other
liability suffered by Seller as a result of the environmental defect or
condition.



 
ARTICLE 4

 
TITLE MATTERS

 
4.1.
Definitions.

 
 
A.
Defensible Title. The term "Defensible Title" means, as of the Effective Date
and the Closing Date, such title to each Asset, that, subject to and except for
Permitted Encumbrances: (i) entitles Seller to receive and retain, without
suspension, reduction or termination, not less than an 80.0% net revenue
interest (“NRI") in each of the Leases and in Seller’s interest in the each of
the Wells, said NRI to be proportionately reduced to reflect the mineral rights
covered by each Lease, the Seller’s undivided interest in the Lease, and the
tract participation of the Lease in any applicable drilling or spacing unit
(hereinafter referred to as an “80.0% NRI”); (ii) obligates Seller to bear costs
and expenses relating to the maintenance, development, operation and the
production of Hydrocarbons in an amount not greater than the working interest
("WI") set forth in Exhibit A or B, without a corresponding increase in the NRI;
and (iii) is free and clear of encumbrances, liens and defects.

 
 
 
Page 20 of 61

--------------------------------------------------------------------------------

 
 
 
B.
Permitted Encumbrances. The term "Permitted Encumbrances" shall mean:

 
 
1.
lessors' royalties, overriding royalties, net profits interests, production
payments, reversionary interests and similar burdens (payable or in suspense) if
the net cumulative effect of such burdens does not operate to reduce the NRI of
Seller in the affected Asset to less than an 80.0% NRI;



 
2.
liens for Taxes or assessments not yet due and not delinquent;



 
3.
all rights to consent by, required notices to, filings with, or other actions by
federal, state or local governmental bodies, in connection with the conveyance
of the applicable Asset if the same are customarily obtained after such
conveyance and have been obtained in connection with all prior transfers and
conveyances;



 
4.
rights of reassignment upon the surrender or expiration of any Lease, and
well-takeover provisions;



 
5.
the terms and conditions of the Material Agreements to the extent such do not
decrease the NRI for the affected Asset to less than an 80.0% NRI or increase
the WI for such Asset set forth on Exhibit A or B without a corresponding
proportionate increase in the NRI for such Asset, or materially interfere with
operation of the affected Asset;



 
6.
easements, rights-of-way, servitudes, permits, surface leases and other rights
with respect to surface operations, on, over or in respect of any of the Assets
or any restriction on access thereto that do not materially interfere with the
operation of the affected Asset as has been conducted in the past or materially
affect the value thereof;



 
7.
materialmen's, mechanics', operators' or other similar liens arising in the
ordinary course of business incidental to operation of the Assets (i) if such
liens and charges have not been filed pursuant to law and the time for filing
such liens and charges has expired, or (ii) if filed, such liens and charges
have not yet become due and payable;



 
8.
any encumbrance on the Assets that is discharged by Seller at or prior to
Closing; and



 
9.
liens arising under operating agreement, unitization and pooling agreements and
production sales contracts securing amounts not yet delinquent.

 

 
 
Page 21 of 61

--------------------------------------------------------------------------------

 
 
C.
Title Defect. The term "Title Defect" means any lien, encumbrance, claim, defect
in or objection to real property title, excluding Permitted Encumbrances, that
alone or in combination with other defects renders Seller's title to the Asset
(i) less than Defensible Title, and (ii) reduces the Allocated Value of the
affected Asset. Notwithstanding the foregoing, the following shall not be
considered Title Defects:



 
1.
defects in the early chain of title, consisting of the failure to recite marital
status in a document or omissions of heirship or estate proceedings, unless
Buyer provides reasonable written evidence that such failure or omission has
resulted in another party claiming title to the relevant Asset;



 
2.
defects in acknowledgements;



 
3.
defects arising out of lack of survey unless required by applicable law or
contract;



 
4.
defects based on failure to record Leases issued by the Bureau of Land
Management or any state, or any assignments of record title or operating rights
in such Leases, in the real property or other county records of the county in
which such Asset is located; provided that such Leases or assignments are
properly filed with the applicable federal or state office;



 
5.
defects arising out of lack of corporate or other entity authorization unless
Buyer provides affirmative written evidence that the action was not authorized
and results in another party claiming title to the Asset;



 
6.
defects arising from the failure to demonstrate of record proper authority for
execution by any person on behalf of a corporation, limited liability company,
partnership, trust or other entity unless Buyer provides affirmative written
evidence that the person lacked authority;



 
7.
defects that are incontrovertibly defensible by possession under applicable
statutes of limitation for adverse possession or for prescription; and



 
8.
failure to obtain ratification of pooling by non-participating royalty and
non-executive mineral interest owners.



 
D.
Title Defect Value. "Title Defect Value" means the amount by which the Allocated
Value of an Asset has been reduced by a Title Defect. In determining the Title
Defect Value, the Parties intend to include only that portion of the Asset
affected by the Title Defect. The Title Defect Value may not exceed the
Allocated Value of the Asset and shall be determined as follows:



 
1.
Lien or Encumbrance Created by Seller.  If the Title Defect is a lien or
encumbrance on the Asset created by Seller, Seller shall have the lien or
encumbrance unconditionally released at or prior to Closing, and, if so
released, there shall be no Title Defect Value associated with such lien or
encumbrance.

 

 
 
Page 22 of 61

--------------------------------------------------------------------------------

 
 
2.
Defect Reducing NRI.  If the Title Defect results in a reduction in the NRI of
Seller in any Lease or in any Well below 80.0%, proportionately reduced, then
Buyer and Seller agree to a downward adjustment equal to the amount determined
by multiplying the Allocated Value for the affected portion of the Asset by a
fraction, the numerator of which is the difference between 80.0% NRI and the
actual NRI, and the denominator of which is 80.0%.



 
3.
Lien Created by Third Party.  If the Title Defect results from the existence of
a lien created by someone other than Seller (or if Seller fails to have a lien
created by it unconditionally released at or prior to Closing), the Title Defect
Value shall be an amount sufficient to discharge such lien, but in no event
greater than the Allocated Value of the affected Asset.



 
4.
Liquidated Obligation or Burden.  If the Title Defect is based on an obligation
or burden that is liquidated, the Title Defect Value will be the sum necessary
to remove the obligation or burden from the affected Asset; provided, however,
that the Title Defect Value shall never exceed the Allocated Value of the
affected Asset.



 
5.
Non-liquidated Obligation or Burden.  If the Title Defect is based on an
obligation or burden that is not liquidated, but can be estimated with
reasonable certainty, the Title Defect Value will be the sum necessary to
compensate Buyer on the Closing Date for the adverse economic effect on the
affected Asset; provided, however, that the Title Defect Value shall never
exceed the Allocated Value of the affected Asset.



 
6.
Defect Reducing Net Acres of Undeveloped Leasehold. If the Title Defect results
in a reduction of the number of net leasehold acres that Seller claims to own,
as shown in Exhibit A, in any portion of a Lease that is not located within a
drillsite spacing unit for a producing Well,  the Purchase Price to be paid to
the Seller shall be reduced by an amount equal to the number of net leasehold
acres in the Lease as specified in Exhibit A less the number of net leasehold
acres that the Seller actually owns in the Lease, multiplied by the applicable
net acre value for the affected Lease and Lands as shown on Exhibit B-1.



 
7.
All other Defects.  If the Title Defect results from any matter not described
above (or if the Title Defect results from the existence of an encumbrance
created by Seller that Seller fails to have unconditionally released at or prior
to Closing), the Title Defect Value shall be an amount equal to the difference
between the value of the portion of the Assets with such Title Defect and the
value of such Assets without such Title Defect (taking into account the
Allocated Value of such Assets), but in no event greater than the Allocated
Value of such Asset.



 
 
Page 23 of 61

--------------------------------------------------------------------------------

 
 
4.2. 
Purchase Price Adjustments for Title Defects.



 
A.
Notices of Title Defects. Buyer shall deliver to Seller, no later than 60 days
after the date of execution of this Agreement (the "Title Defect Date"), a
"Title Defect Notice". Each Title Defect Notice must be in writing and must
satisfy the following conditions precedent: (i) name each affected Asset; (ii)
describe each Title Defect in reasonable detail; (iii) describe the basis for
each Title Defect; (iv) attach Supporting Documentation, if any; (v) state the
Allocated Value of the affected Asset; and (vi) state Buyer's good faith
estimate of the Title Defect Value which shall not exceed the Allocated Value.
For the purposes of this Article, "Supporting Documentation" for a particular
Title Defect means if the basis is derived from any document, a copy of such
document (or pertinent part thereof) or if the basis is derived from any gap in
Seller's chain of title, the documents preceding and following the gap shall be
attached, or in any case, any other reasonable written documentation that may
exist.

 
4.3. 
Title Defect Adjustments.  Upon receipt of the Title Defect Notice:

 
 
A.
Seller’s Response to Defect Notice. Seller shall deliver written counter notice
to Buyer within three (3) business days of receipt of the Title Defect Notice
which states (i) whether it agrees or disagrees that an asserted Title Defect
exists; (ii) whether it agrees or disagrees with the Title Defect Value
attributed to each Title Defect; and (iii) whether it will either (a) attempt to
correct the asserted Title Defect, or (b) not attempt to correct the Title
Defect.



 
B.
If Seller Disagrees with Title Defect Notice. If Seller gives counter notice
that it disagrees that an asserted Title Defect exists, or that it disagrees
with the Title Defect Value attributed to a Title Defect, the existence of the
Title Defect and the corresponding Title Defect Value will be determined in
accordance with Article 4.4.



 
C.
Effect of Seller’s Failure to Deliver Response to Defect Notice. The failure of
Seller to deliver written counter notice to Buyer within three (3) days of
receipt of the Title Defects Notice shall be deemed notice that the Seller (i)
agrees with all of the Title Defects asserted by the Seller; (ii) agrees with
the Title Defect Value attributed to each of the Title Defects; and (i) will not
attempt to correct any of the Title Defects.



 
D.
Seller’s Agreement with Defect Notice and Seller’s Election Not to Cure. If
Seller gives counter notice that it agrees with the Title Defect and Title
Defect Value asserted in the Title Defect Notice but that it will not attempt to
correct the affected Title Defect, the affected Asset shall be included in the
Closing and the Purchase Price shall be reduced by an amount equal to the Title
Defect Value (the "Title Defect Adjustment"). However, if the Title Defect Value
exceeds fifty percent (50%) of the Allocated Value of the affected Asset, Seller
shall have the option to exclude such affected Asset from the Transaction (which
Asset shall thereupon be deemed a Retained Asset of the Seller) in which case
the Purchase Price will be reduced by an amount equal to the Allocated Value of
the Retained Asset, and Buyer shall be deemed to have released and waived any
claim to the Retained Asset.

 

 
 
Page 24 of 61

--------------------------------------------------------------------------------

 
 
E.
Seller’s Agreement with Defect Notice and Seller’s Election to Cure.  If Seller
gives counter notice that it agrees with the Title Defect and the Title Defect
Value but elects to correct the Title Defect, then fails to cure the Title
Defect to Buyer's reasonable satisfaction before Closing, Buyer shall have the
election to either include the affected Asset at Closing and reduce the Purchase
Price by an amount equal to the Title Defect Value ; or (ii) allow Seller to
attempt to cure such Title Defect after Closing, in which case Article 4.3.F
will apply.



 
F.
Cure of Title Defects by Seller After Closing. If Buyer elects to allow Seller
to cure any Title Defect after Closing, the affected Asset will be deemed to be
an Excluded Asset, and will be excluded from the Closing. The Purchase Price
payable at Closing shall be reduced by the Allocated Value of the Excluded
Asset. However,  Seller shall then have fifty (50) days after Closing to attempt
to cure the Title Defect (the "Cure Period"). If Seller cures the Title Defect
to Buyer's reasonable satisfaction within the Cure Period, then Buyer will be
obligated to tender to Seller the Allocated Value of the affected Asset (subject
to appropriate adjustments to the Allocated Value to reflect: (i) any revenues
and expenses attributable to the Asset which is the subject to the Title Defect
between the Effective Date and the date the subject Asset is assigned to Buyer;
and (ii) the Party which received or paid said revenues and/or expenses) in
exchange for the simultaneous delivery of an assignment of the Asset from Seller
to Buyer using an assignment form similar to that attached as Exhibit E.



4.4.
Title Defect Disputes. If the Seller is of the opinion that a Title Defect
identified in the Title Defect Notice does not exist, or that the Title Defect
exists, but the Title Defect Value attributed to the Title Defect is incorrect,
the Parties shall immediately enter into good-faith negotiations, in person, at
a location mutually agreed to by the parties, in an attempt to reach an
agreement as to (a) the existence and scope of a Title Defect, and (b) the Title
Defect Value of the Title Defect.  If the Parties are able to reach an agreement
with regard to (a) and (b) on or before the Closing Date, the affected Asset
will be assigned to Buyer subject to a reduction in the Purchase Price in the
amount of the agreed Title Defect Value.  If the Parties are unable to reach an
agreement as to (a) or (b) as of the Closing Date, the affected Asset will be
excluded from the Transaction and the Purchase Price at Closing will be reduced
by the Allocated Value of the affected Asset.  However, the Parties will have
the continuing obligation and duty, for a period of fifty (50) days following
the Closing Date to negotiate, in good faith, to reach an agreement as to (a)
and (b) above. If an agreement is reached within the 50 days following the
Closing, Buyer shall tender to Seller, in cash, an amount equal to the Allocated
Value of the affected Asset (subject to appropriate adjustments to the Allocated
Value to reflect: (i) any revenues and expenses attributable to the Asset which
is the subject of the Title Defect between the Effective Date and the date the
subject Asset is assigned to Buyer; and (ii) the Party which received or paid
said revenues and/or expenses) less the Title Defect Value agreed to by the
Parties, in exchange for the simultaneous delivery, from Seller to Buyer, of an
assignment of the Asset using an assignment form similar to that attached as
Exhibit E to this Agreement.  If no agreement is reached within the 50 days
following the Closing, the Asset shall be retained by the Seller, and Buyer
shall be deemed to have released and waived any claim to the Asset.

 

 
 
Page 25 of 61

--------------------------------------------------------------------------------

 
4.5.
Interest Additions. Promptly on discovery, but no later than 60 days after the
execution of this Agreement, Buyer shall in good faith notify Seller, or Seller
shall in good faith notify Buyer, of any Interest Addition discovered by that
Party. The term "Interest Addition" shall mean, with respect to an Asset, the
ownership by Seller of a (i) greater NRI in such Asset than the NRI set forth
for such Asset on Exhibit A or (ii) a lesser WI in such Asset than the WI set
forth for such Asset on Exhibit A without a proportionate change in NRI. Buyer
acknowledges and agrees to comply with the affirmative obligation set forth in
the first sentence of this Article. Each such notice of an Interest Addition
shall be in writing and shall describe the Interest Addition and state the
estimated amount by which the Allocated Value of the Asset has been increased by
the Interest Addition ("Value of Interest Addition"), together with the
associated computations and supporting documentation. The Parties shall
determine the Value of Interest Addition in good faith in the same manner as
provided in Article 4.1.D taking into account all relevant factors, and increase
the Purchase Price accordingly (with the amount of such adjustment being the
"Interest Addition Adjustment").



4.6.
Casualty Loss. After the Effective Date and prior to Closing, if a portion of
the Assets is taken or threatened to be taken in condemnation or under the right
of eminent domain or if any other casualty occurs with respect thereto (with
such event being a "Casualty Loss"), Buyer shall purchase the Asset at Closing
for the Allocated Value of the Asset reduced by the estimated cost (not to
exceed the Allocated Value of such Asset) to repair or replace such Asset (the
reduction being the "Net Casualty Loss").



4.7.
Preferential Rights and Consents to Assign. To Seller's Knowledge, all
preferential purchase rights and consents to assign affecting the Assets, except
governmental consents that are customarily obtained after Closing, are set forth
on Exhibit D.  "Required Consents" include all consents and approvals except
those which are customarily obtained post-Closing or those which would not
invalidate the conveyance of the Asset. To the extent that there are
preferential purchase rights or consents to assign affecting the Assets, the
provisions of this Article shall apply. Seller shall use its reasonable efforts
to assist Buyer in obtaining all consents to assign. If Buyer discovers a
consent to assign or preferential right to purchase during the course of Buyer's
due diligence activities, Buyer shall notify Seller immediately and Seller shall
use its best efforts to obtain such consents or waivers and to give the notices
required in connection with the preferential rights prior to Closing.

 
4.8. 
Required Consents.

 
A.  
Buyer’s Obligation Prior to Closing.  Except for consents and approvals which
are customarily obtained from governmental authorities post-Closing ("Special
Governmental Consents") (with all such other consents, approvals, authorization
of, filings with or notifications to which are required to be obtained, made or
complied with for and in connection with the sale of the Assets and the
consummation of the Transaction being collectively called the "Required
Consents"), Seller shall obtain all Required Consents prior to Closing.



 
Page 26 of 61

--------------------------------------------------------------------------------

 
B.  
Failure to Obtain Consent Prior to Closing.  As to any Asset affected by a
Required Consent that has not been obtained as of the Closing, then (i) the
portion of the Assets for which such Required Consent has not been obtained
shall not be conveyed at the Closing, (ii) the Allocated Value for that Asset
shall be deducted from the Purchase Price, and (iii) Seller shall use its
reasonable efforts to obtain such Required Consent as promptly as possible
following Closing.



C.  
Consent Obtained as of Final Settlement Date.  If a Required Consent has been
obtained as of the Final Settlement Date, Buyer shall pay Seller the Allocated
Value of the affected Asset (subject to appropriate adjustments to the Allocated
Value to reflect: (i) any revenues and expenses attributable to the Asset which
is the subject of the Title Defect between the Effective Date and the date the
subject Asset is assigned to Buyer; and (ii) the Party which received or paid
said revenues and/or expenses) in exchange for the simultaneous assignment from
Seller to Buyer of the affected Asset using an assignment form similar to that
attached as Exhibit E.



D.  
Failure to Obtain Consent as of Final Settlement Date.  If Required Consent has
not been obtained as of the Final Settlement Date, the affected Asset shall be
retained by Seller and the Final Purchase Price shall be reduced by an amount
equal to the Allocated Value of the affected Asset. However, in the event the
required Consent is obtained after the Final Settlement Date but within 180 days
of the Closing Date, Seller shall immediately give notice of the Consent to
Buyer and Buyer shall have the option, to be exercised within five business days
of receipt of Seller’s notice, to tender to Seller the Allocated Value of the
Asset (subject to appropriate adjustments to the Allocated Value to reflect: (i)
any revenues and expenses attributable to the Asset which is the subject of the
Title Defect between the Effective Date and the date the subject Asset is
assigned to Buyer; and (ii) the Party which received or paid said revenues
and/or expenses) in exchange for the simultaneous assignment from Seller to
Buyer of the affected Asset using an assignment form similar to that attached as
Exhibit E to this Agreement.



E.  
Special Government Consents.  Seller and Buyer will use commercially reasonable
efforts after the Closing to obtain all Special Governmental Consents. Until
such Special Governmental Consents are obtained, Seller shall continue to hold
legal title to the affected Assets as nominee for Buyer.



F.  
Preferential Purchase Rights. For those Assets for which a waiver of any
preferential right to purchase has not been obtained before Closing, then the
following provisions shall apply.



1.  
If any preferential right to purchase is exercised and consummated prior to the
Closing Date, that portion of the Assets affected by such preferential purchase
right shall be excluded from the Transaction and the Purchase Price shall be
adjusted downward by an amount equal to the Allocated Value of  the affected
Assets.



 
Page 27 of 61

--------------------------------------------------------------------------------

 
2.  
If by Closing, the time frame for the exercise of such preferential purchase
rights has not expired and Seller has not received notice of an intent not to
exercise or a waiver of the preferential purchase right, that portion of the
Assets affected by such preferential purchase right shall be included in the
Assets and assigned to Buyer at Closing. If such preferential purchase right is
eventually exercised, the provisions of Article 4.8.F.3 below shall apply.



3.  
If the affected Asset has been conveyed to Buyer at Closing, and a preferential
purchase right affecting the Asset is consummated after Closing, Buyer agrees to
convey such affected Asset to the party exercising such preferential purchase
right on the same terms and conditions under which Seller conveyed such Assets
to Buyer and retain all amounts paid by the party exercising such preferential
right to purchase. In the event of such exercise, Buyer shall prepare, execute
and deliver an assignment of such Asset to such exercising party, on the form
attached as Exhibit E, and Seller agrees to hold harmless and indemnify Buyer
from any and all liabilities and obligations associated with such assigned
Asset.



4.9.
Exclusive Remedy. Except for the representations and warranties contained in
Articles 6.12, 6.21 and 6.22 and the special warranty of title contained in the
Assignment, the rights and remedies granted Buyer in Article 4 shall be the
exclusive right and remedy of Buyer with respect to Title Matters affecting the
Assets. Notwithstanding anything herein provided to the contrary, if a Title
Defect under this Article 4 results from any matter which could also result in
the breach of any representation or warranty of Seller in this Agreement (other
than those contained in Articles 6.12, 6.22 and 6.22, then Buyer shall only be
entitled to assert such matter before the Title Defect Date as a Title Defect to
the extent permitted by this Article 4. Except for Title Defects timely asserted
by Buyer under Article 4.2, claims Buyer asserts under Seller's special warranty
of title contained in the Assignment and claims against Seller on account of the
breach by Seller of the representation and warranties contained in Articles
6.12. 6.21 and 6.22, all title objections not raised by Buyer as Title Defects
within the time period provided in Article 4.2 above shall be waived by Buyer
for all purposes, and Buyer shall have no right to seek an adjustment to the
Purchase Price, make a claim against Seller or seek indemnification from Seller
associated with the same.

 
ARTICLE 5

 
ENVIRONMENTAL MATTERS


5.1.
Definitions. For the purposes of the Agreement, the following terms shall have
the following meanings:



 
Page 28 of 61

--------------------------------------------------------------------------------

 
A.  
"Environmental Condition" means any pollution, contamination, degradation,
damage, injury, circumstance, status or defect caused by, related to, arising
from, or in connection with the generation, handling, use, treatment, storage,
transportation, disposal, discharge, Release, or emission of any Hazardous
Materials.



B.  
"Environmental Defect" means (a) an Environmental Condition in, on, under or
relating to a particular Asset (including, without limitation, air, land, soil,
surface and subsurface strata, surface water, groundwater, or sediments) that
requires Remediation under any Environmental Law; or (b) any violation of
Environmental Laws that exists with respect to a particular Asset.



C.  
"Environmental Defect Notice" means each written notice given by Buyer to Seller
alleging an Environmental Defect. To be effective, each Environmental Defect
Notice must be in writing and must satisfy the following conditions precedent:
(i) name the affected Asset, (ii) describe the condition that causes the
Environmental Defect, (iii) provide reasonable factual substantiation for the
Environmental Defect, and (iv) state the estimated Remediation Cost, net to
Seller's interest, as calculated by the Buyer (the "Environmental Defect
Value"). To be valid, all Environmental Defect Notices must be received by
Seller within 60 days of the date of execution of this Agreement  (the
"Environmental Defect Notice Date").



D.  
"Environmental Law" means any law, statute, rule, regulation, code, ordinance or
order issued by any Governmental Entity in effect on or before the Closing Date
regulating or imposing liability or standards of conduct concerning the
prevention of pollution, remediation of contamination, protection of human
health and the environment or the generation, handling, treatment, storage,
transportation, release or disposal of waste or Hazardous Materials (including
petroleum and petroleum products).



E.  
"Governmental Entity" means any national, state, local, native or tribal
government or any subdivision, agency, court, commission, department, board,
bureau, regulatory authority or other division or instrumentality thereof.



F.  
"Hazardous Materials" shall mean, without limitation, any waste, substance,
chemical, pollutant, contaminant, product, or other material (whether solid,
liquid, gas or mixed), which is or becomes identified, listed, published, or
defined as a hazardous substance, hazardous waste, hazardous material, toxic
substance, radioactive material, oil, or petroleum waste, or which is otherwise
regulated or for which liability or standards of care are imposed under any
Environmental Law.



G.  
"Release" means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing into the environment.

 

 
 
Page 29 of 61

--------------------------------------------------------------------------------

 


 
H.
“Remediate” or "Remediation" means actions taken or required to be taken by
applicable Environmental Law to correct or otherwise remediate a condition or
activity in, on or under or with respect to an Asset including, without
limitation, all actions required to (i) clean up, remove, treat or in any other
way address Hazardous Materials in the indoor or outdoor environment; (ii)
prevent the Release or threatened Release or minimize the further Release of
Hazardous Materials; or (iii) investigate and determine if a remedial response
is needed and to design such a response and perform pre-remedial studies and
investigations or post-remedial monitoring and care.

 
 
I.
"Remediation Cost" means the costs of Remediation of a particular Environmental
Defect to the extent required by applicable Environmental Law.

 
5.2.
Environmental Liabilities and Obligations.

 
 
A.
Seller’s Liabilities and Obligations.  Seller agrees to retain and pay, perform,
fulfill and discharge all claims, costs, expenses, liabilities and obligations
accruing or relating to, and to release Buyer and its affiliates and their
respective members, stockholders, directors, officers, employees, agents and
representatives, and their respective successors and permitted assigns (but no
other third parties) from, all losses, including any civil fines, penalties,
costs of assessment, clean-up, removal and Remediation, and expenses for the
modification, repair or replacement of facilities on the Lands, brought or
assessed by any and all persons and entities including any Governmental Entity,
as a result of any personal injury, illness or death, any damage to, destruction
or loss of property, and any damage to natural resources (including soil, air,
surface water or groundwater) to the extent any of the foregoing directly or
indirectly is caused by or otherwise involves any Environmental Condition of the
Assets created or attributable to periods on or before the Closing Date,
including, but not limited to, the presence, disposal or Release of any
Hazardous Material of any kind in, on or under the Assets or the Lands
(collectively "Seller's Environmental Liabilities"). However, and except as
provided below, Seller’s Environmental Liability hereunder shall cease one
hundred and eighty (180) days after the Closing Date. From and after 180 days
after Closing, Buyer shall retain, pay, perform, fulfill and discharge, and hold
Seller harmless from any claim, demand, cause of action or liability arising
from or related to Seller’s Environmental Liabilities with the exception of any
Seller’s Environmental Liability arising from an Environmental Condition which
is the subject of a Claim Notice that is timely filed by Buyer pursuant to
Article 14.5.A. of this Agreement.



 
B.
Buyer’s Liabilities and Obligations. In addition to any of Seller’s
Environmental Liabilities assumed by Buyer in Article 5.2.A. above, Buyer agrees
to assume and pay, perform, fulfill and discharge all claims, costs, expenses,
liabilities and obligations accruing or relating to, and release Seller and its
affiliates and their respective members, stockholders, directors, officers,
employees, agents and representatives, and their respective successors and
permitted assigns (but no other third parties) from, all losses, including any
civil fines, penalties, costs of assessment, clean-up, removal and Remediation,
and expenses for the modification, repair or replacement of facilities on the
Lands brought or assessed) by any and all persons and entities including any
Governmental Entity, as a result of any personal injury, illness or death, any
damage to, destruction or loss of property, and any damage to natural resources
(including soil, air, surface water or groundwater) to the extent any of the
foregoing directly or indirectly is caused by or otherwise involves any
Environmental Condition of the Assets arising after the Closing Date, including,
but not limited to, the presence, disposal or Release of any Hazardous Material
of any kind in, on or under the Assets or the Lands (collectively "Buyer's
Environmental Liabilities").



 
Page 30 of 61

--------------------------------------------------------------------------------

 
 
C.
Natural Occurring Radioactive Materials. Without in any way limiting or
affecting Seller's or Buyer’s Environmental Liabilities, the Parties acknowledge
that the Assets may contain naturally occurring radioactive materials ("NORM"),
and that special procedures may be required for the assessment, remediation,
removal, transportation or disposal of NORM.



5.2.
Seller's Right to Cure. Seller shall have the right, but not the obligation, to
attempt, at its sole cost, to cure or remove at any time prior to Closing any
Environmental Defects of which it has been advised by Buyer prior to the
Environmental Defect Notice Date.



5.3
Notice of Environmental Defects. Buyer shall deliver to Seller no later than 60
days after the date of execution of this Agreement, an "Environmental Defect
Notice". The Environmental Defect Notice must be in writing and must satisfy the
following conditions precedent: (i) name the affected Asset; (ii) describe each
Environmental Defect in reasonable detail; (iii) describe the basis for each
Environmental Defect; (iv) state the Allocated Value of the affected Asset; and
(v) state Buyer's good faith estimate of the Environmental Defect Value which
shall not exceed the Allocated Value.



5.4.
Defect Adjustments. Upon receipt of the Environmental Defect Notice:



 
A.
Seller’s Response to Defect Notice. Seller shall give written counter notice to
Buyer within three (3) business days of receipt of the Environmental Defect
Notice stating: (i) whether it agrees or disagrees that each alleged
Environmental Defect exists; (ii) whether it agrees or disagrees with the
Environmental Defect Value attributed to the Environmental Defect; and (iii)
that it will either (a) attempt to correct any Environmental Defect, or (b) will
not attempt to correct any Environmental Defect;



 
B.
Seller’s Objections to Defect Notice. If Seller gives counter notice that it
disagrees with an Environmental Defect, or that it disagrees with the
Environmental Defect Value attributed to the Environmental Defect, the existence
of the Environmental Defect and the associated Environmental Defect Value will
be determined in accordance with Article 5.5.



 
C.
Effect of Seller’s Failure to Respond to Defect Notice.  The failure of Seller
to deliver written counter notice within three (3) business days of the receipt
of Environmental Defect Notice shall be deemed notice by the Seller that it: (i)
agrees with each of the Environmental Defects asserted in the Environmental
Defects Notice; (ii) agrees with the Environmental Defect Value attributed to
each Environmental Defect; and (iii) will not attempt to remediate of correct
any Environmental Defect.

 
 
Page 31 of 61

--------------------------------------------------------------------------------

 
 
 
 

 
D.
Seller’s Agreement with Defect But Election Not to Cure.  If Seller gives notice
that it agrees with an Environmental Defect asserted in the Environmental Defect
Notice and the associated Environmental Defect Value, but that it will not
attempt to remediate or correct the Environmental Defect, the affected Asset
shall be assigned to Buyer at Closing and the Purchase Price shall be reduced by
an amount equal to the Environmental Defect Value (the "Environmental Defect
Adjustment") of the affected Asset. However, if the Environmental Defect Value
exceeds fifty percent (50%) of the Allocated Value of the affected Asset, Seller
shall have the option to exclude such affected Asset from the Transaction (which
Asset shall thereupon be  a Retained Asset of Seller) or to assign the Asset to
Buyer and reduce the Purchase Price by an amount equal to the Allocated Value of
the affected Asset.  In the case of retention by Seller, Buyer shall be deemed
to have released and waived any claim to the retained Asset.



 
E.
Seller’s Agreement with Defect and Election to Cure.  If Seller gives counter
notice that it agrees with an Environmental Defect asserted in Environmental
Defect Notice and the associated Environmental Defect Value, and elects to
correct the asserted Environmental Defect, but fails to cure said Environmental
Defect to Buyer's reasonable satisfaction before Closing, Buyer shall have the
option to either (i) assign the affected Asset to Buyer at Closing and reduce
the Purchase Price in an amount equal to the Environmental Defect Value of the
Asset, or (ii) grant Seller an additional 50 days after Closing in which to cure
the Environmental Defect, in which case Article 5.4.F will apply.



 
F.
Seller’s Right to Cure After Closing.  If Buyer elects to allow Seller to cure
any Environmental Defect after Closing, the affected Asset will be deemed to be
an Excluded Asset, and will be excluded from the Closing. The Purchase Price
payable at Closing shall be reduced by the Allocated Value of the Excluded
Asset.  Seller shall then have fifty (50) days after Closing to attempt to cure
the Environmental Defect (the "Cure Period"). If Seller cures the Environmental
Defect to Buyer's reasonable satisfaction within the Cure Period, then Buyer
shall tender to Seller the Allocated Value of the affected Asset (subject to
appropriate adjustments to the Allocated Value to reflect: (i) any revenues and
expenses attributable to the Asset which is the subject to the Title Defect
between the Effective Date and the date the subject Asset is assigned to Buyer;
and (ii) the Party which received or paid said revenues and/or expenses) in
exchange for the simultaneous delivery of an assignment of the Asset from Seller
to Buyer using an assignment form similar to that attached as Exhibit E.



5.5.
Dispute of Parties Regarding Environmental Defect. If the Seller is of the
opinion that an Environmental Defect identified in the Environmental Defect
Notice does not exist, or that the Environmental exists, but the Environmental
Defect Value attributed to the Environmental Defect is incorrect, the Parties
shall immediately enter into good-faith negotiations, in person, at a location
mutually agreed to by the parties, in an attempt to reach an agreement as to (a)
the existence of the Environmental Defect, and (b) the Environmental Defect
Value of the Environmental Defect.  If the Parties are able to come to an
agreement with regard to (a) and (b) on or before the Closing Date, the affected
Asset will be assigned to Buyer at Closing subject to a reduction in the
Purchase Price in the amount of the agreed Environmental Title Defect Value.  If
the Parties are unable to reach an agreement as to (a) or (b) as of the Closing
Date, the affected Asset will be excluded from the Closing and the Purchase
Price payable at Closing will be reduced by the Allocated Value of the affected
Asset. However, the Parties will have the continuing obligation and duty, for a
period of fifty (50) days following the Closing Date to negotiate, in good
faith, to reach an agreement as to (a) and (b) above. If an agreement is reached
within the 50 days following the Closing, Buyer shall tender to Seller, in cash,
an amount equal to the Allocated Value of the affected Asset (subject to
appropriate adjustments to the Allocated Value to reflect: (i) any revenues and
expenses attributable to the Asset which is the subject of the Title Defect
between the Effective Date and the date the subject Asset is assigned to Buyer;
and (ii) the Party which received or paid said revenues and/or expenses) less
the Environmental Defect Value agreed to by the Parties, in exchange for the
simultaneous delivery, from Seller to Buyer, of an assignment of the Asset using
an assignment form similar to that attached as Exhibit E to this Agreement.  If
no agreement is reached within the 50 days following the Closing, the Asset
shall be retained by the Seller, and Buyer shall be deemed to have released and
waived any claim to the Asset.

 
 
Page 32 of 61

--------------------------------------------------------------------------------

 
 
 
 

5.6.
Environmental Reports. Buyer shall timely furnish Seller with copies of all
environmental assessments and reports obtained by, or on behalf of, Buyer that
are prepared prior to Closing.



5.7.
Exclusive Remedy. Notwithstanding anything herein provided to the contrary, if
an Environmental Defect asserted by Buyer in an Environmental Defect Notice and
not contested by Seller under this Article 5 would also constitute a breach of
any representation or warranty of Seller in this Agreement, then Buyer shall be
precluded from asserting such matter as the basis of the breach of any such
representation or warranty.

 
ARTICLE 6

 
SELLER'S REPRESENTATIONS AND WARRANTIES


Seller makes the following representations and warranties as of the date of
execution of this Agreement and as of Closing:


6.1.
Accredited Investor; Investment Intent. Seller qualifies as an “accredited
investor” within the meaning of Rule 501(a) of Regulation D of the Securities
Act of 1933, as amended (the “Securities Act”). Seller is acquiring the shares
of Synergy common stock  included in the Purchase Price (the “Synergy Shares”)
for its own account for the purpose of investment and not with a view to, or for
sale in connection with, the distribution thereof, and it has no present
intention of distributing or selling such Synergy Shares. Seller understands
that the Synergy Shares have not been registered under the Securities Act, or
the securities laws of any state or other jurisdiction, and hereby agrees not to
make any sale, transfer or other dispositions of such Synergy Shares unless
either (i) such Synergy Shares have been registered under the Securities Act and
all applicable state and other securities laws and any such registration remains
in effect or (ii) registration is not required under the Securities Act or
applicable state securities laws with respect to such sale, transfer or other
disposition.

 
 
Page 33 of 61

--------------------------------------------------------------------------------

 
6.2.
Company Representations and Warranties.

 
 
A.
Type of Entity and Jurisdiction. Seller is a limited liability company, duly
organized, validly existing and in good standing under the laws of the State of
Colorado.



 
B.
Authority.  Seller has all requisite power and authority to own the Assets, to
carry on its business as presently conducted, to execute, deliver, and perform
this Agreement and each other document executed or to be executed by Seller in
connection with the Transaction. The execution, delivery, and performance by
Seller of this Agreement and each other document executed or to be executed by
Seller in connection with the Transaction and the consummation by it of the
Transaction has been duly authorized by all necessary company and/or corporate
action of Seller.



 
C.
No Violation. The execution and delivery of this Agreement and the consummation
of the Transaction does not and will not (i) create a lien or encumbrance on the
Assets that will remain in existence after Closing, (ii) violate, or be in
conflict with, any provision of Seller's governing documents, or any provision
of any law, statute, rule or regulation applicable to Seller or the Assets or
any material lease, contract, agreement, instrument or obligation to which
Seller is a party or by which Seller or the Assets are bound, or (iii) violate,
or be in conflict with, any judgment, decree or order applicable to Seller or
affecting any Asset.



6.3.
Authorization and Enforceability. The execution, delivery and performance of
this Agreement and the Transaction have been duly and validly authorized
pursuant to the governing documents of Seller. This Agreement and each other
document executed by Seller in connection with this Transaction constitutes
Seller's legal, valid and binding obligation, enforceable in accordance with
their respective terms, subject, however, to the effects of bankruptcy,
insolvency, reorganization, moratorium and other laws for the protection of
creditors and equitable principles which may limit the availability of certain
equitable remedies (such as specific performance) in certain instances.



6.4.
Liability for Brokers' Fees. Seller has not incurred any liability, contingent
or otherwise, for brokers' or finders' fees relating to this Transaction for
which Buyer shall have any responsibility whatsoever.



6.5.
No Bankruptcy. There are no bankruptcy proceedings pending or being contemplated
by the Seller or, to the Knowledge of Seller (as defined in Article 15),
threatened against Seller by any third party.



 
Page 34 of 61

--------------------------------------------------------------------------------

 
6.6.
Litigation. Except as disclosed on Schedule 6.6, Seller has not received a
written claim or written demand notice concerning any matter that has not been
resolved that would reasonably be expected to adversely affect any of the
Assets. To the Knowledge of Seller, there are no actions, suits, ongoing
governmental investigations, written governmental inquiries or other proceedings
pending  or threatened against Seller or any of the Assets, in any court or by
or before any federal, state, municipal or other governmental agency or any
arbitrator, that relate to any of the Assets or that would reasonably be
expected to affect Seller's ability to execute and deliver this Agreement or to
consummate this Transaction, or to hinder or impede the operation of the Assets.



6.7.
Judgments. There are no unsatisfied judgments or injunctions issued by a court
of competent jurisdiction or other governmental agency, or a decision by any
arbitrator, outstanding against Seller that would be reasonably expected to
interfere with the operation of any of the Assets, or adversely affect the value
of any of the Assets, or impair Seller's ability to enter into this Agreement or
consummate this Transaction, or that might hinder or impede the operation of the
Assets.



6.8.
Compliance with Law. Seller and the Assets are in compliance in all material
respects with, and Seller has not received a notice of a violation of, any
statute, law, ordinance, regulation, permit, rule or order of any federal,
state, tribal or local government or any other governmental department or
agency, and no judgment, decree or order of any court, or a decision by any
arbitrator exists, that is applicable to any of the Assets or the operation of
any of the Assets, which, in the case of such notice of violation, remains
uncured.



6.9.
Material Agreements. Except for the Leases, Exhibit C sets forth a list of all
agreements (including all amendments thereto) that are material to the ownership
and operation of the Assets (the “Material Agreements”). The Material Agreements
are in full force and effect and Seller is not in material breach of or material
default under any Material Agreement. To the Knowledge of Seller, no other
person or entity is in material breach of or material default under any Material
Agreement, and no event has occurred that, with the giving of notice or the
lapse of time, or both, would constitute such a material breach or material
default by any person or entity.



6.10.
Property Expenses. In the ordinary course of business, Seller has paid all
Property Expenses attributable to the Assets as such Property Expenses become
due, and such Property Expenses are being paid in a timely manner before the
same become delinquent.



6.11.
Records. With the exception of the Initial Disclosures discussed in Article 6A
below which Article 6A shall supersede this Article 6.11, Seller makes no
representations regarding the accuracy of any of the Records; provided, however.
Seller does represent that (i) all of the Records are files, or copies thereof,
that Seller has used in the ordinary course of operating and owning the Assets,
(ii) Seller has not intentionally withheld any material information from the
Records and (iii) Seller has not intentionally misrepresented any information in
the Records. Except as set forth herein or in Article 6A, no representation or
warranty of any kind is made by Seller as to the information contained in the
Records and Buyer expressly agrees that any conclusions drawn therefrom shall be
the result of its own independent review and judgment and this and the other
representations and warranties contained in this Agreement. The representations
and warranties contained in this paragraph shall apply only to matters of fact,
and shall not apply to any information, data, printouts, extrapolations,
projections, documentation, maps, graphs, charts, or tables which reflect,
depict, present, portray, or represent, or which are based upon or derived from,
in whole or in part, interpretation of the information contained in the Records,
including, but not limited to, matters of geological, geophysical, engineering,
or scientific interpretation.



 
Page 35 of 61

--------------------------------------------------------------------------------

 
6.12
Leases. All conditions necessary to keep each Lease in full force and effect in
accordance with its terms have been performed and all material obligations under
the Leases have been fully performed, including the proper and timely payment of
all royalties, rentals, shut-in payments and other payments due under the
Leases. There are currently pending no requests or demands for payments,
adjustments of payments or performance pursuant to obligations under the Leases.
To Seller's Knowledge, Seller has not received a written notice of default with
respect to the payment or calculation of rentals and royalties attributable to
the Assets. All rentals and royalties attributable to the Assets prior to the
Effective Time have been properly paid, or will be paid prior to Closing. Seller
is not in material breach of, or material default under any of the Leases. To
the Knowledge of Seller, no other person or entity is in material breach of or
material default under any Lease, and no event has occurred that, with the
giving of notice or the lapse of time, or both, would constitute a material
breach or material default by any person or entity.



6.13.
Licenses and Permits. Seller has all governmental licenses, permits,
authorizations, consents, and approvals required for the ownership of the
Assets, and has materially complied with all terms and provisions thereof and,
to Seller's Knowledge, any other operator of the Wells has all governmental
licenses, permits, authorizations, consents, and approvals required for the
operation of the Assets, and, to Seller's Knowledge, any other operator has
materially complied with all terms and provisions thereof, with the exception of
the Colorado “APEN’s” permits for the Apollo 15-18I, JWHS 31-2D, JWHS 32-2D,
Markham 33-32D, and Markham 44-32D well facilities which Seller has applied for,
which are currently under review by the CDPHE, and of which Seller expects
issuance in the near term.



6.14.
Hydrocarbon Sales Contracts. Seller has not (i) sold forward any Hydrocarbons or
(ii) received any material advance, "take-or-pay" or other similar payments
under production sales contracts that entitle the purchasers to "make up" or
otherwise receive deliveries of Hydrocarbons without paying at such time the
contract price therefore. There are no sale or purchase contracts for
Hydrocarbons produced from the Assets (other than division orders or spot sales
agreements terminable on no more than thirty (30) days' notice), and no person
or entity has any call upon, option to purchase or similar right with respect to
the production of Hydrocarbons produced from the Assets, other than as set forth
in Schedule 6.14.  The Assets are not bound by futures, hedge, swap, collar,
put, call, floor, cap, option or other contracts that are intended to benefit
from, relate to or reduce or eliminate the risk of fluctuations in the price of
commodities, including Hydrocarbons, securities, foreign exchange rates or
interest rates. Proceeds from the sale of oil, condensate and gas from the
Assets are being received in all respects by Seller in a timely manner and, with
the exception of the accounts to be delivered to Buyer pursuant to Article
12.3.J, are not being held in suspense for any reason.



 
 
Page 36 of 61

--------------------------------------------------------------------------------

 
6.15. 
Environmental Matters.

 
(a)  
(i) The Assets are, and for the period of Seller's ownership of the Assets, have
been operated in material compliance with all Environmental Laws, (ii) Seller
has not received a written notice of a material violation of an Environmental
Law with respect to the Assets, and (iii) no notice or action alleging a
material violation is pending or threatened against the Assets.



(b)  
There are no civil, criminal, or administrative actions, lawsuits, litigation,
hearings, notices of violation, or proceedings pending, or to Seller's knowledge
threatened, against Seller or the Assets or any of them that pertain or relate
to (i) any remedial obligations under any applicable Environmental Law, (ii)
violations of any Environmental Law, (iii) personal injury or property damage
claims relating to a Release or threatened Release of Hazardous Materials, or
(iv) response, removal, or remedial costs under the Comprehensive Environmental
Response, Compensation, and Liability Act ("CERCLA") or any similar state law.

 
(c)  
There has been no Release of any Hazardous Materials on, at or under any of the
Assets that could reasonably be expected to result in an Environmental Defect.

 
(d)  
No portion of the Assets is part of a site listed on the National Priorities
List under CERCLA or any similar ranking or listing under any state law.

 
(e)  
The Assets are not currently operated or required to be operated under any
compliance order, schedule, decree or agreement, any consent decree, order or
agreement, or corrective action decree, order or agreement issued or entered
into under any Environmental Law.

 
(f)  
No Hazardous Materials have been generated, manufactured, stored, transported,
treated, recycled, disposed of, Released or otherwise handled in any way on, at,
under, or about any of the Assets, except in material compliance with
Environmental Laws.

 
(g)  
No remedial or corrective action necessary to ensure compliance with
Environmental Laws is contemplated, required or is being currently undertaken
and no written notice or other communication has been received by Seller from
any Governmental Entity in respect of the Assets that remedial or corrective
action is or maybe required pursuant to any Environmental Law.

 
(h)  
None of the following exists on, at, in or under any of the Assets: (i)
underground storage tanks, (ii) materials or equipment containing asbestos in
any former condition, (iii) materials or equipment containing any PCBs, or (iv)
landfills, surface impoundments, or disposal areas, other than solidified drill
cuttings.

 
 
 
 
Page 37 of 61

--------------------------------------------------------------------------------

 
6.16. 
Imbalance Volumes.

 
A.  
Gas Pipeline Imbalances. Except for the gas imbalances reflected on Schedule
6.16 ("Imbalance Volumes"), there do not exist any gas imbalances (i) which are
with gatherers, processors, or transporters, (ii) which are associated with the
Assets, and (iii) where Seller has received a quantity of gas prior to the
Effective Date, for which Buyer will have a duty after the Effective Time to
deliver an equivalent quantity of gas or pay a sum of money.



B.  
Wellhead Gas Imbalances. Except for the Imbalances Volumes reflected Schedule
6.16, there do not exist any gas imbalances relating either to production from
or at the wellhead between co-tenants or working interest owners in a well,
unit, or field which are associated with the Assets where Seller has received
any quantity of gas prior to the Effective Date for which Buyer will  have a
duty after the Effective Date to deliver an equivalent quantity of gas or pay a
sum of money.

 
6.17.
Well Status. There are no wells included in the Assets that (a) Seller is
obligated by law or contract to currently plug and abandon or (b) are subject to
exceptions to a requirement to plug and abandon issued by a governmental
authority.

 
6.18.
Taxes.

 
 
(a)
All material Taxes that have become due and payable (but not yet delinquent) by
Seller have been properly paid;



 
(b)
with the exception of Weld County, Colorado ad valorem real property tax returns
filed by Seller in 2009, 2010 and 2011, which, according to Seller’s best
information and belief, overstate the quantity and value of Seller’s real and
personal property in Weld County, resulting in Seller’s overpayment of its Weld
County ad valorem taxes for the periods of time in question, all returns with
respect to  Taxes that are required to be filed by Seller with respect to the
Assets have been filed, and all such returns are true, correct and complete in
all material respects;



 
(c)
no administrative or judicial proceeding with respect to  Taxes relating to the
Assets has been commenced or is presently pending before any governmental
authority;



 
(d)
there are no liens for Taxes (including any interest, fine, penalty or additions
to tax imposed by a governmental authority in connection with such taxes) on the
Assets, other than statutory liens for current Taxes not yet due or delinquent;
and



 
(e)
none of the Assets is currently held in a tax partnership for purposes of
Section 761 of the Code.



 
Page 38 of 61

--------------------------------------------------------------------------------

 
6.19.
Proposed Operations or Expenditures. Other than the Obligatory Operations or
Expenditures described in Schedule 6.19: (i) Seller has not consented to,
non-consented to, issued or received any notice of a proposed drilling,
completion, recompletion, deepening, reworking, plugging back or plugging and
abandonment with respect to the Assets except for any such operations heretofore
commenced for which Buyer has no liability and (ii) Seller has not issued or
received any authorization for expenditure with respect to the Assets for any
period after the Effective Date, except for delay rental or other lease payments
which Seller has paid.



6.20.
Royalties and Revenue Payments. All royalties, overriding royalties, net profits
interests and other burdens on production due with respect to the Assets have
been timely paid.



6.21.
Consents. All Required Consents are set forth in Exhibit D.



6.22.
Preferential Rights. None of the Assets is subject to any preferential right to
purchase, or a similar right, which would become operative as a result of this
Agreement



6.23.
Production Taxes. Seller has not received a written notice from the appropriate
taxing authority that Taxes on the Assets due and payable prior to the date
hereof have not been fully and properly paid.



6.24.
No AMI or Farmout Obligations. Except as set forth in Exhibit C, no portion of
the Assets is subject to any area of mutual interest agreement, any farm-out
agreement under which a party thereto is entitled to receive assignments not yet
made, or any similar agreements.



 
ARTICLE 6A

 
SELLER’S WARRANTY WITH REGARD TO SELLER’S INITIAL DISCLOSURES


6A.1.  
Recital.  Seller hereby acknowledges that prior to the execution of this
Agreement, Seller provided information, data and disclosures to Buyer, verbally
and in writing, with regard to Seller’s working interest and net revenue
interest in the Assets, the historical production of oil, gas and related
hydrocarbons from the Assets (the “Production”), the historical costs and
expenses incurred in the operation of the Assets (the “Costs”), and estimated
remaining reserves in and under the Assets (the “Reserves”).  The aforementioned
information, data and disclosures are collectively referred to hereinafter as
the “Initial Disclosures”. Seller further acknowledges that Buyer relied upon
these Initial Disclosures for the purpose of calculating the Purchase Price set
forth in Article 2.1 above.



6A.2.
Warranty as to Initial Disclosures.  Seller hereby warrants and represents that
the Initial Disclosures were accurate in all material respects.



 
Page 39 of 61

--------------------------------------------------------------------------------

 
6A.3.
Termination of Agreement. If the Buyer discovers, in the course of its due
diligence review of the Assets and Records, that the Initial Disclosures contain
errors, the effect of which is to materially reduce the Production or Reserves,
or materially increase the Costs, and the Parties cannot reach an agreement for
a commensurate reduction in the Purchase Price prior to Closing, Seller shall
have the right to terminate this Agreement pursuant to Article 11.2.C.  In the
event Buyer elects to terminate this Agreement under this provision, Buyer shall
henceforth be free of any liability to Seller, including any claim by Seller for
damages or specific performance, and neither Party shall have any further
obligations or rights under this Agreement.



 
ARTICLE 7

 
BUYER'S REPRESENTATIONS AND WARRANTIES


Buyer makes the following representations and warranties to Seller as of the
execution of this Agreement and as of Closing:
 
7.1.
Corporate Representations and Warranties.

 
 
A.
Type of Entity and Jurisdiction. Buyer is a corporation, duly organized, validly
existing and in good standing under the laws of the State of Colorado and will
be duly qualified to carry on its business in the State of Colorado on the
Closing Date.



 
B.
Authority. Buyer has (or with respect to approvals required by any Governmental
Entity, will have on or before the Closing Date) all requisite power and
authority to own the Assets after Closing, to carry on its business as presently
conducted, to execute, deliver, and perform this Agreement and each other
document executed in connection with the Transaction. The execution, delivery,
and performance by Buyer of this Agreement and each other document executed by
Buyer in connection with the Transaction, and the consummation by it of the
Transaction, have been duly authorized by all necessary limited liability
company action of Buyer.



 
C.
No Violation. The execution and delivery of this Agreement does not (i) violate
or conflict with any provision of Buyer's governing documents, or any provision
of any statute, rule or regulation applicable to Buyer or any material lease,
contract, agreement, instrument or obligation to which Buyer is a party or by
which Buyer is bound, or (ii) violate or conflict with any judgment, decree or
order applicable to Buyer.



7.2.
Authorization and Enforceability. The execution, delivery and performance of
this Agreement and this Transaction have been duly and validly authorized
pursuant to the governing documents of Buyer. This Agreement and each other
document executed by Buyer in connection with this Transaction constitutes
Buyer's legal, valid and binding obligation, enforceable against Buyer in
accordance with their respective terms, subject, however, to the effects of
bankruptcy, insolvency, reorganization, moratorium and similar laws for the
protection of creditors and equitable principles which may limit the
availability of certain equitable remedies (such as specific performance) in
certain instances.



 
Page 40 of 61

--------------------------------------------------------------------------------

 
7.3.
Liability for Brokers' Fees. Buyer has not incurred any liability, contingent or
otherwise, for brokers' or finders' fees relating to this Transaction for which
Seller shall have any responsibility whatsoever.



7.4.
Litigation. Other than those described in the attached Schedule 6.6, there are
no actions, suits, ongoing governmental investigations, written governmental
inquiries or other proceedings pending or, to the Knowledge (as defined in
Article 15) of Buyer, threatened against Buyer in any court or by or before any
federal, state, municipal or other governmental agency or any arbitrator, that
would affect Buyer's ability to execute and deliver this Agreement or to
consummate this Transaction.

 
7.5. 
Buyers' Evaluation.

 


 
A.
Records. Buyer is experienced and knowledgeable in the oil and gas business and
is aware of its risks. Buyer acknowledges that Seller is making available to it
the Records and the opportunity to examine, to the extent it deems necessary in
its sole discretion, all real property, personal property and equipment
associated with the Assets.



 
B.
Independent Evaluation. Subject to Article 6A above which shall supersede this
Article 7.5.B., Buyer acknowledges and affirms that it has relied and will rely
solely on the terms of this Agreement and upon its independent analysis,
evaluation and investigation of, and judgment with respect to, the business,
economic, legal, tax or other consequences of this Transaction including its own
estimate and appraisal of the extent and value of the petroleum, natural gas and
other reserves of the Assets, the value of the Assets and future operation, and
maintenance and development costs associated with the Assets.



7.6.
Additional Representations and Warranties.  All representations and warranties
by Buyer that are described in Article 2.5 above are incorporated by reference
herein.



 
ARTICLE 8

 
COVENANTS AND AGREEMENTS


8.1.
Covenants and Agreements of Seller. Seller covenants and agrees with Buyer as
follows:



 
A.
Operations Prior to Closing. From the date of execution hereof to the Closing,
Seller will use reasonable efforts to maintain the Assets in a manner consistent
with past practices. Seller agrees to maintain the insurance that Seller now has
in effect with respect to the Assets through the date of Closing. From the date
of execution of this Agreement to the Closing Date, Seller shall pay or cause to
be paid its proportionate share of all Property Expenses incurred in connection
with the ownership or operations of the Assets.

 
 
Page 41 of 61

--------------------------------------------------------------------------------

 
 
B.
Restriction on Operations. Except in the case of an emergency or in the ordinary
course of operating the Assets (of which Seller will notify Buyer as soon as
reasonably possible), Seller will promptly inform Buyer of all requests for
commitments to expend funds in excess of $10,000.00 (net to Seller's interest)
with respect to the Assets and will not, without the prior written consent of
Buyer: (1) enter into any new agreements or commitments with respect to the
Assets; or (2) commit to or incur any single expenditure in excess of $10,000.00
(net to Seller's interest) with respect to any part of the Assets.

 
Under no circumstances, except with the written consent of the Buyer, shall the
Seller; (1) modify or terminate any agreement including the Material Agreements,
or waive or relinquish any right thereunder; (2) agree to any credit or
prepayment arrangement that would reduce the share of Hydrocarbons deliverable
with respect to the Assets following the Effective Date; (3) enter into any
agreement or instrument for the sale, treatment, or transportation of production
from the Assets; or (4) encumber, sell or otherwise dispose of any of the
Assets, other than personal property that is replaced by equivalent property or
consumed in the normal operation of the Assets or the sale of Hydrocarbons in
the ordinary course of Seller's business. Furthermore, without the prior written
consent of Buyer, Seller will not elect not to participate in any Compulsory
Proposed Operation described on Schedule 8.1.B that is proposed by a third party
with respect to any Asset if the operator of such Asset has elected to
participate in such operation. Buyer authorizes Craig Rasmuson, Vice President
of Operations, to give the consents described herein to Seller.  Said consents
may be obtained in writing, by courier, or given by telecopy or facsimile
transmission.  Contact information for Craig Rasmuson is:
 
c/o  
Synergy Resources Corporation

 
20203 Highway 60

 
Platteville, CO  80651

 
 
Office:   970.737.1073

 
 
Mobile:  970.518.6205



 
C.
Notification of Claims. Seller shall promptly notify Buyer of any suit, action
or other proceeding before any court, governmental agency or arbitrator, any
claim or demand received from any person or entity, and any cause of action that
relates to all or any portion of the Assets or that might result in impairment
or loss of Seller's title to any portion of the Assets or the value thereof, or
that might hinder or impede the operation of the Assets arising or threatened
prior to the Closing.



 
D.
Existing Relationships. Prior to the Closing, Seller shall not introduce any new
method of management, operation or accounting with respect to the Assets and
shall use all reasonable efforts to preserve its relationships with customers,
suppliers, distributors, contractors, operators, non-operators, royalty owners,
and others having business dealings with it in connection with the Assets.



 
Page 42 of 61

--------------------------------------------------------------------------------

 
 
E.
Preservation of Assets. During the executory period of this Agreement, Seller
shall not offer for sale or trade, or entertain offers for the sale or trade, to
or from any third party, of  any of the Lands, Leases, Wells or Equipment which
are the subject of this Agreement.



8.2.
Covenants and Agreements of Buyer. Buyer covenants and agrees with Seller that
Buyer shall maintain its corporate status from the date hereof through the Final
Settlement, and use all reasonable efforts to assure that as of the Closing Date
and the Final Settlement it will not be under any material legal or contractual
restriction that would prohibit or delay the timely consummation of this
Transaction.



8.3.
Covenants and Agreements of the Parties. The Parties covenant and agree as
follows:



 
A.
Confidentiality. All data and information, whether written or oral, obtained
from Seller in connection with this Transaction, including the Records, whether
obtained by Buyer before or after the execution of this Agreement, and data and
information generated by Buyer in connection with this Transaction
(collectively, the "Information"), is deemed by the Parties to be confidential
and proprietary to Seller. Until the Closing (and indefinitely if Closing should
not occur for any reason), except as required by law, including the laws, rules
and/or regulations of the federal Securities and Exchange Commission (“SEC”) or
any applicable stock exchange, Buyer and its officers, agents and
representatives will hold in strict confidence the terms of this Agreement, and
all Information, except any Information which: (i) at the time of disclosure to
Buyer by Seller is in the public domain; (ii) after disclosure to Buyer by
Seller becomes part of the public domain by publication or otherwise, except by
breach of this commitment by Buyer; (iii) Buyer can establish, by competent
proof, was rightfully in Buyer's possession at the time of disclosure to Buyer
by Seller; (iv) Buyer rightfully receives from third parties free of any
obligation of confidence; or (v) is developed  independently by Buyer without
the Information, provided that the person or persons developing the data shall
not have had access to the Information.



 
B.
Return of Information. If this Transaction does not close on or before Closing,
or such later date as agreed to by the Parties, Buyer shall (i) return to Seller
all copies of the Information in possession of Buyer obtained pursuant to any
provision of this Agreement, which Information is at the time of termination
required to be held in confidence pursuant to Article 8.3.A; (ii) not utilize or
permit utilization of the Information to compete with Seller; and (iii) destroy
any and all notes, reports, studies or analyses based on or incorporating the
Information. The terms of Articles 8.3A., 8.3.B and 8.3.C. shall survive
termination of this Agreement.



 
C.
Injunctive Relief. Buyer agrees that Seller will not have an adequate remedy at
law if Buyer violates any of the terms of Articles 8.3.A and/or 8.3.B.  In such
event, Seller will have the right, in addition to any other it may have, to
obtain injunctive relief to restrain any breach or threatened breach of the
terms of Articles 8.3A. and/or 8.3.B., or to obtain specific enforcement of such
terms.



 
D.
Cure Period for Breach.  If any Party believes any other Party has breached the
terms of this Agreement, the Party who believes the breach has occurred shall
give written notice to the breaching Party of the nature of the breach and give
the breaching Party 48 hours to cure.  Notwithstanding the foregoing, this
Subsection shall not apply to breach of the Parties' obligations at Closing and
shall not operate to delay Closing.



 
Page 43 of 61

--------------------------------------------------------------------------------

 
 
E.
Notice of Breach.  If either Seller or Buyer develops or possesses information
that leads it to believe that the other Party may have breached a representation
or warranty under this Agreement, that Party shall promptly inform the other
Party of such potential breach so that it may attempt to remedy or cure such
breach prior to Closing. The provisions of this Agreement and the various
documents and agreements to be executed and delivered pursuant hereto relating
to representations, warranties, indemnities and agreements of Seller or Buyer
shall not be altered or modified by the Closing or by Buyer's or Seller's
Knowledge of any event or Buyer's or Seller's review of any documents or other
matters except as expressly provided herein to the contrary.



 
F.
Suspense Accounts and Division of Interest. Seller will deliver to Buyer (a) all
of Seller's accounts holding moneys related to the Assets in suspense together
with a written explanation of why such moneys are held in suspense and any other
information in the possession or control of Seller that identifies the proper
payees of such moneys or describes any attempts to date to identify the proper
payees; and (b) Seller's division of interest for the Wells, divisions of
interest for Wells operated by third parties, and all supporting documentation
regarding those royalty owners and working interest owners in the Leases for
whom Seller, or third parties acting on behalf of Seller, disburses proceeds of
production, together with all accounts holding funds payable to such third
parties. Buyer agrees to take and apply such moneys in a manner  consistent with
prudent oil and gas business practices and the  information supplied by Seller
at Closing, and to indemnify Seller against any claim arising from or relating
to the failure of to pay such funds after the Closing (the “Claim”) in
accordance with the instructions or information delivered to Buyer by Seller,
except for claims against Seller based upon intentional misconduct, gross
negligence or fraud.  Notwithstanding anything in this Agreement to the
contrary, the indemnification contained herein shall not apply to, and Seller
shall remain liable for, any amount of the Claim in excess of the amount of
suspense funds transferred from Buyer to Seller that relate to the Claim, that
relates to production prior to the Effective Date of this Agreement.



 
G.
Additional Covenants.  The covenants of the Parties as described in Article 2.5
above  are incorporated by reference herein.



 
ARTICLE 9

 
TAX MATTERS


9.1.
Apportionment of Tax Liability. "Taxes" shall mean all ad valorem, property,
production, excise, net proceeds, severance, and all other taxes and similar
obligations assessed against the Assets or based upon or measured by the
ownership of the Assets or the production of Hydrocarbons or the receipt of
proceeds therefrom, other than income taxes. All Taxes based on production of
hydrocarbons shall be deemed attributable to the period during which such
production occurred, and not to the period during which such Taxes are assessed.
All Taxes shall be prorated between Buyer and Seller as of the Effective Date
for all taxable periods that include the Effective Date. The apportionment of
Taxes between the Parties shall take place as an adjustment to the Purchase
Price pursuant to Article 2.3 in the Preliminary Statement, using estimates of
such Taxes if actual numbers are not available. Subject to the provisions of
Article 14.3, Taxes are considered part of the Property Expenses.



 
Page 44 of 61

--------------------------------------------------------------------------------

 
9.2
Calculation of Tax Liability. Consistent with Article 9.1, and based on the best
current information available as of Closing, the proration of Taxes shall be
made between the Parties as an adjustment to the Purchase Price pursuant to
Article 2.3 and thereafter pursuant to the provision of Article 14.3.



9.3.
Tax Reports and Returns. Buyer will file all ad valorem tax returns from 2013
revenues and production and Seller shall pay and file all ad valorem taxes and
tax returns related to 2012 revenue and production. Seller shall promptly pay
Buyer for any ad valorem taxes withheld from post-Effective Date revenue. The
Party not filing the return agrees to provide the Party filing the return with
appropriate information which is necessary to file any required tax reports and
returns related to the Assets. Notwithstanding the above, the rights to any
amounts withheld from previous production proceeds for the purpose of paying
then unpaid ad valorem taxes for 2012 production assessed in 2013 (due in 2014)
or for 2013 production assessed in 2014 (due in 2015) will be assigned by Seller
to Buyer at Closing. If any purchaser of production has not withheld any amounts
from 2012 production proceeds for the purpose of paying ad valorem taxes
assessed for 2013 (due in 2014), or for 2013 production assessed in 2014 (due in
2015) then (i) the actual amount necessary to pay the then unpaid ad valorem
taxes assessed on 2012 production (due 2014) and (ii) the estimated amount that
should have been withheld from 2013 production based upon pre-Effective Date
production (at the rate indicated by Weld County) will be determined, and such
amounts will be credited to Buyer at Closing. The assignment of, and credit for,
these amounts shall serve as a final settlement for ad valorem taxes.



9.4.
Sales Taxes. Buyer and Seller will each be responsible for the share of any
sales and use taxes, conveyance, transfer and recording fees and real estate
transfer stamps or taxes that may be imposed on any transfer of the Assets
pursuant to this Agreement that they are legally obligated to pay.



9.5
Overpayments of Seller’s Weld County, Colorado Ad Valorem Property
Taxes.  According to Seller’s best information and belief, Weld County, Colorado
ad valorem property tax returns filed by Seller in 2009, 2010 and 2011 were
based on Weld County’s inventory of Seller’s property which overstated the
amount and value of Seller’s taxable property, resulting in Seller’s overpayment
of Weld County ad valorem taxes. Seller is in the process of amending and
refiling the subject returns, and expects that it will ultimately receive a
refund of its overpayment from Weld County, although the amount and timing of
the refund is yet to be determined. Buyer and Seller hereby warrant and
represent that to the extent either Party receives a refund from Weld County of
ad valorem taxes paid by Seller in 2009, 2010 and 2011, the Party shall be
obligated to ensure that any refund is distributed, in the proper proportions,
to the parties who made or were charged for the overpayments.



 
Page 45 of 61

--------------------------------------------------------------------------------

 
ARTICLE 10
 
CONDITIONS PRECEDENT TO CLOSING


10.1.
Seller's Conditions Precedent. The obligations of Seller to proceed with the
Closing are subject, at the option of Seller, to the satisfaction or waiver at
or prior to the Closing of the following conditions precedent:



A.  
Buyer’s Representations and Warranties are True.  All representations and
warranties of Buyer contained in this Agreement are true in all material
respects (considering this Transaction as a whole and provided, however that any
such representation or warranty of Buyer that is qualified by a materiality
standard shall not be further qualified by materiality for purposes of this
Article 10.1.A) at and as of the Closing as if such representations and
warranties were remade at and as of the Closing;



B.  
Buyer has Satisfied All Covenants. Buyer has performed and satisfied all
covenants and agreements required by this Agreement to be performed and
satisfied by Buyer at or prior to the Closing in all material respects;



C.  
No Order Prohibiting Sale. No order has been entered by any court or
governmental agency having jurisdiction over the Parties or the subject matter
of this Agreement that restrains or prohibits this Transaction and that remains
in effect at the time of Closing; and



D.  
Aggregate Net Reduction of Purchase Price Less than 10%. Unless waived by mutual
agreement of the Parties, the aggregate net reduction to the Purchase Price due
to Title Defects, Interest Additions, Environmental Defects, Net Casualty Losses
and reductions based on breaches of representations and warranties, does not
exceed in the aggregate ten percent (10%) of the Purchase Price.



10.2.
Buyer's Conditions Precedent. The obligations of Buyer to proceed with the
Closing are subject, at the option of Buyer, to the satisfaction, at or prior to
the Closing (unless waived by Buyer) of the following conditions precedent:



A.  
Seller’s Representations and Warranties are True. All representations and
warranties of Seller contained in this Agreement, including those contained in
Article 6A, are true in all material respects (considering this Transaction as a
whole and provided, however, that any such representation or warranty of
Seller  that is qualified by a materiality standard shall not be further
qualified by materiality for purposes of this Article 10.2.A) at and as of the
Closing in accordance with their terms as if such representations and warranties
were remade at and as of the Closing;



 
Page 46 of 61

--------------------------------------------------------------------------------

 
 
 
B.
Seller has Satisfied All Covenants.  Seller has performed and satisfied all
covenants and agreements required by this Agreement to be performed and
satisfied by Seller at or prior to the Closing in all material respects;

 
 
C.
No Order Prohibiting Sale. No order has been entered by any court or
governmental agency having jurisdiction over the Parties or the subject matter
of this Agreement that restrains or prohibits this Transaction and that remains
in effect at the time of Closing;



 
D.
All Required Consents Obtained by Seller. Seller shall have obtained all
Required Consents described in Exhibit D, and none of such Required Consents
shall have been withdrawn; and.



 
E.
Aggregate Net Reduction of Purchase Price Less that 10%. Unless waived by mutual
agreement of the Parties, the aggregate net reduction to the Purchase Price due
to Title Defects, Interest Additions, Environmental Defects, Net Casualty Losses
and reductions based on breaches of representations and warranties, does not
exceed in the aggregate ten percent (10%) of the Purchase Price.



 
ARTICLE 10A

 
BUYER’S CONDITION PRECEDENT TO CLOSING BASED ON SELLER’S ACCOUNTING


10A.1.
SEC Regulations Affecting Buyer.  Under current SEC rules and regulations,  the
Buyer is obligated, within 75 days of the Closing of this Agreement and
Transaction, to file an audited financial statement with the SEC that pertains
to the Assets. Failure to meet this deadline could result in Buyer incurring
penalties and possible criminal or civil prosecution. Past experience of the
Buyer has shown that in some instances, the accounts and/or accounting systems
utilized by other sellers, although compliant with generally accepted accounting
principles, may omit details, or organize data in such a way, that the
accounting information the Buyer requires to prepare its audited financial
statement in a timely fashion is not readily available.



10A.2.
Access to Financial Information and Records of Seller. Immediately upon
execution of this Agreement, Seller shall make available to Buyer all of its
financial information and records pertaining to the Assets to the extent
required by Buyer to prepare and audit financial statements, in accordance with
generally accepted accounting principles required by the SEC, that comply with
the reporting requirements of the SEC. Seller shall direct its accountants,
advisors, and consultants to provide assistance in meeting Buyer’s financial
reporting obligations.



 
Page 47 of 61

--------------------------------------------------------------------------------

 
10A.3.
Seller’s Accounting Records and Special Condition to Closing. If, 60 days
subsequent to the execution of this Agreement, the Buyer, acting in good faith,
has determined that the Seller’s accounts, books, ledgers, balance sheets,
income statements, other financial information and/or accounting methods make it
impossible for the Buyer, to timely file, within 75 days after Closing, the
audited financial statements that the SEC requires of the Buyer, Buyer shall
have the option, exercisable in its sole discretion, to terminate this Agreement
in accordance with Article 11.2.C below, whereupon the Escrow Agent shall return
the Deposit to Buyer.



 
ARTICLE 11

 
RIGHT OF TERMINATION AND ABANDONMENT


11.1.
Termination. This Agreement may be terminated in accordance with the following
provisions:



 
A.
By Seller. This Agreement may be terminated by Seller if any of Seller's
Conditions Precedent to Closing as set forth in Article 10.1 do not occur
through no fault of Seller as of the Closing Date, so long as Seller is not in
material breach of this Agreement;



 
B.
By Buyer. This Agreement may be terminated by Buyer if any of Buyer's Conditions
Precedent to Closing  as set forth in Articles 10.2 and 10A.3, or the condition
set forth in Article 6A, do not occur  through no fault of Buyer as of the
Closing Date, so long as Buyer is not in material breach of this Agreement;



 
C.
By Either Party. This Agreement may be terminated by either Party if:



1.  
the Purchase Price reduction described in Article 10.1.D or Article 10.2.E has
occurred and these conditions have not been waived the Parties; or



2.  
if Closing has failed to occur on or before ninety (90) days from the date of
execution of this Agreement, provided, a Party shall not have the right to
terminate under this Article 11.D if it is then in breach of this Agreement.

 
11.2.  Liabilities Upon Termination.


 
A.
Buyer's Breach. If Closing does not occur because Buyer wrongfully fails to
tender performance at Closing or otherwise breaches this Agreement prior to
Closing, and Seller is ready to close, Seller shall be entitled to receive, from
the Escrow Agent, the full Deposit as liquidated damages. The retention of the
Deposit shall be the sole remedy available to Seller in the event of Buyer’s
breach. Seller will be prohibited from pursuing any other legal or equitable
remedies for Buyer's breach of this Agreement including, without limitation,
specific performance.  Seller and Buyer acknowledge and agree that (i) Seller's
actual damages upon the event of such a termination are difficult to ascertain
with any certainty, (ii) the liquidated damages set forth in the immediately
preceding sentence is a reasonable estimate by the Parties of such actual
damages of Seller, and (iii) such liquidated damages do not constitute a
penalty. Buyer's failure to close shall not be considered wrongful if Buyer has
terminated this Agreement prior to Closing pursuant to Articles 6A, 10A, 11.1.B,
11.1.C or 11.1.D.



 
Page 48 of 61

--------------------------------------------------------------------------------

 
 
 
B.
Seller's Breach. If Closing does not occur because Seller wrongfully fails to
tender performance at Closing or otherwise materially breaches this Agreement
prior to Closing, and Buyer is ready and otherwise able to close, the Escrow
Agent shall return the Deposit to Buyer. Thereafter, Buyer’s sole and exclusive
remedy against Seller shall be a suit for specific performance of this
Agreement. Seller's failure to close shall not be considered wrongful if Seller
has terminated this Agreement pursuant to Article 11.1.A, 11.1.C or 11.1.D.

 
 
C.
Absence of Breach by Either Party. If Buyer or Seller terminates this Agreement
pursuant to Article 6A, 10A, 11.1.C or 11.1.D, or by written agreement of the
Parties, neither Buyer nor Seller shall have any liability to the other Party
for termination of this Agreement and the Escrow Agent shall return the Deposit
to Buyer.

 
11.3
Option to Extend Closing Date: Notwithstanding anything in this Agreement to the
contrary, although the failure of any Party to satisfy their respective
Conditions of Closing as set forth in Article 10 as of the Closing Date, or
Article 10A as of 60 days subsequent to the date of execution of this Agreement,
will, without further action of the Parties, result in termination of this
Agreement, nothing herein shall prohibit the Parties from entering into a
written agreement, containing any terms or conditions to which the Parties may
mutually agree, to either (i) Close this Agreement in spite of the fact that a
Condition of Closing has not been satisfied, or (ii) to extend the Closing Date
and thereby postpone any termination of this Agreement.



 
ARTICLE 12

 
CLOSING


12.1.
Date of Closing. The "Closing" of this Transaction shall be held 75 days from
the date of execution of this Agreement, or  such other later date that is
mutually agreeable to the parties. The date the Closing actually occurs is
called the "Closing Date".



12.2.
Place of Closing. The Closing shall be held at the office of Synergy Resources
Corporation, 20203 Highway 60, Platteville, CO at 10 a.m., or at such other time
and place as Buyer and Seller may agree in writing.



12.3.
Closing Obligations of Seller and Buyer. At Closing, the following events shall
occur, each being a condition precedent to the others and each being deemed to
have occurred simultaneously with the others:



 
Page 49 of 61

--------------------------------------------------------------------------------

 
 
A.
Seller shall execute, acknowledge and deliver to Buyer (a) an Assignment, Bill
of Sale, and Conveyance in the form attached as Exhibit E (the "Assignment"),
conveying the Assets to Buyer as of the Effective Date, with (i) a special
warranty of the real property title by, through and under Seller but not
otherwise, and (ii) with all personal property and fixtures conveyed "AS IS,
WHERE IS," with no warranties whatsoever, express, implied or statutory; and (b)
such other assignments or transfers necessary to convey the Assets to Buyer,
including without limitation, any conveyances on official forms and related
documentation necessary to transfer the Assets to Buyer in accordance with
governmental regulation;

 
 
B.
Seller and Buyer shall execute and deliver the Preliminary Settlement Statement
that has been agreed upon by the Parties, or as otherwise provided in Article 2
above;



 
C.
Buyer shall direct the Escrow Agent to transfer the Deposit from the Escrow
Account and cause the Deposit to be paid to Seller.  Buyer shall also deliver to
Seller the additional cash component of Purchase Price (i.e. less the Deposit),
as defined in Article 2.1(a) above, subject to the reductions or increases as
provided for in this Agreement (the “Closing Amount”) to the account at the bank
designated by Seller in writing, by wire transfer in immediately available
funds, or by such other method as agreed to by the Parties;



 
D.
Buyer shall deliver to the Seller, or Seller’s designated assignee, as
the  Stock component of the Purchase Price described in Article 2.1(b), a
Synergy Common Stock “IOU” (the “IOU”), in the form shown in Exhibit I,
specifying the number of shares of restricted Synergy common stock, as
calculated in Article 2.5.A, that is due and owing to Seller. An actual
certificate, representing the number of shares of Synergy Common Stock specified
in the IOU, will be delivered to Seller no later than 20 days after the Closing
Date, subject to the additional rights of Seller described in Article 13.1
below;



 
E.
Seller shall execute and deliver to Buyer an affidavit of non-foreign status and
no requirement for withholding under Section 1445 of the Code in the form
attached as Exhibit F;



 
F.
Seller shall deliver to Buyer an Officer's Certificate, dated as of the Closing
Date, in form and substance as set forth in Exhibit G;



 
G.
Buyer shall deliver to Seller an Officer's Certificate, dated as of the Closing
Date, in form and substance as set forth in Exhibit H;



 
H.
Seller shall deliver to Buyer the Records to the extent possible, but in any
event, within five business days after Closing;



 
I.
Seller shall deliver to Buyer all (a) Required Consents that have been obtained
and (b) evidence of the release of all liens and encumbrances that have been
released pursuant to Article 4.1.D;



 
Page 50 of 61

--------------------------------------------------------------------------------

 
 
J.
Seller will deliver to Buyer all suspense accounts held or maintained by Seller
which contain income generated by the Assets either prior to or after the
effective date of this Agreement that belong to third parties;



 
K.
Seller shall deliver the Records to Buyer to the extent possible, but in any
event, within five business days after Closing;



 
L.
Seller shall execute and deliver to Buyer such certifications and other
documents as may be necessary to transfer operations of the Leases and Wells to
Buyer;



 
M.
Seller shall execute and deliver to Buyer letters in lieu of transfer orders
addressed to each production purchaser authorizing Buyer to receive the proceeds
of oil and gas produced from the Wells from and after the Effective Date: and



 
N.
Seller and Buyer shall take such other actions and deliver such other documents
as are contemplated by this Agreement.



 
ARTICLE 13

 
POST-CLOSING OBLIGATIONS


13.1.
Seller’s Right to Convert Stock Component of Purchase Price to Cash Payment.
Upon Closing, Buyer shall immediately commence the listing application process
with the NYSE:MKT, and otherwise use its best efforts, in order to obtain
approval from the NYSE:MKT to list, with the NYSE:MKT, the shares of common
stock of Synergy Resources Corporation that comprise the Stock Component of the
Purchase Price, which is a precondition to the Buyer’s issuance of the Stock
Component of the Purchase Price to Seller or its designated assignee. Although
it usually takes no more than twenty (20) days from Closing for Buyer to obtain
the necessary approvals from the NYSE:MKT and issue a certificate for the
shares, Seller acknowledges that factors outside of the control of Buyer may
delay the process beyond 20 days, and hereby agrees that it will extend the
aforementioned 20 day period for a reasonable period of time, but only if the
delay cannot be attributed to inaction or negligence on the part of the Buyer.
If Buyer fails to deliver to Seller the Stock Component within 20 days of
Closing, or any reasonable extension thereof, Seller shall have the right, in
its sole discretion, to elect to receive, in lieu of the Stock Component, a cash
payment in the amount of $4,375,000.00, to be delivered to Seller or its
assignee by wire transfer in immediately available funds.

 
13.2.
Post-Closing Adjustments.

 
 
Page 51 of 61

--------------------------------------------------------------------------------

 
A.  
Settlement Statement. As soon as practicable after the Closing, but in no event
later than 60 days after Closing, Buyer, with assistance from Seller’s staff,
will prepare and deliver to Seller, in accordance with customary industry
accounting practices, the Final Settlement Statement setting forth each
adjustment or payment to the Purchase Price that was not finally determined as
of the Closing and showing the calculation of such adjustment and the resulting
final purchase price (the "Final Purchase Price"). As soon as practicable after
receipt of the Final Settlement Statement, but in no event later than on or
before 10 days after receipt of Buyer’s  proposed Final Settlement Statement,
Seller shall deliver to Buyer a written report containing any changes that
Seller proposes to make to the Final Settlement Statement. Seller’s failure to
deliver to Buyer a written report detailing proposed changes to the Final
Settlement Statement within the aforementioned 10 days shall be deemed an
acceptance by Seller of the Final Settlement Statement as submitted by Buyer.
The Parties shall agree with respect to the changes proposed by Seller, if any,
no later than 10 days after receipt by Buyer of Seller’s written report
detailing its proposed changes to the proposed Final Settlement Statement. The
date upon which such agreement is reached or upon which the Final Purchase Price
is established shall be herein called the "Final Settlement Date." If the Final
Purchase Price is more than the Closing Amount, Buyer shall pay Seller the
amount of such difference. If the Final Purchase Price is less than the Closing
Amount, Seller shall pay to Buyer the amount of such difference. Any payment by
Buyer or Seller, as the case may be, shall be made by wire transfer of
immediately available funds within 5 days of the Final Settlement Date. Any
adjustments requiring additional payment by either Buyer or Seller shall also be
made in the same manner.

 
B.  
Dispute Resolution. If the Parties are unable to resolve a dispute as to the
Final Purchase Price within  10 days after receipt by Seller of Buyer's written
report detailing its proposed changes to the proposed Final Settlement
Statement, the Parties shall submit the dispute to binding arbitration to be
conducted pursuant to Article 14.6.

 
 
ARTICLE 14

 
ASSUMPTION AND RETENTION OF OBLIGATIONS BY PARTIES; INDEMNIFICATION;  DISPUTE
RESOLUTION


14.1.
Buyer's Assumption of Liabilities and Obligations. Upon Closing, and subject
to  Article 14.3 and Article 14.4, Buyer shall assume and pay, perform, fulfill
and discharge its proportionate share of (i) except to the extent otherwise
contemplated by items (ii) and (iii) of this Article 14.1, all claims, costs,
expenses, liabilities and obligations first accruing after the Effective Date
(or, in the case of capital expenses that constitute Property Expenses, first
accruing after the date of this Agreement, except for capital expenses related
to the matters set forth on Schedule 8.1.B.) and relating to the owning,
developing, exploring or maintaining of the Assets or the producing,
transporting and marketing of Hydrocarbons from the Assets for the period after
the Effective Date, including, without limitation, the Material Agreements, (ii)
the obligation to plug, abandon and reclaim Wells for which the requirement to
plug, abandon and reclaim first arose after the Effective Date, including the
share of costs to reclaim the well sites that are allocated to such Wells, and
(iii) Buyer's Environmental Liabilities as defined in Article 5.2.A and 5.2.B,
as well as the Scheduled Imbalances and any breach of any representation,
warranty, covenant or agreement of Buyer contained in this Agreement
(collectively, the "Assumed Liabilities").

 
 
Page 52 of 61

--------------------------------------------------------------------------------

 
14.2.
Seller's Retention of Liabilities and Obligations. Upon Closing, and subject to
Article 14.3 and Article 14.4, Seller retains, and agrees to pay, perform,
fulfill and discharge, its proportionate share of all claims, costs, expenses,
liabilities and obligations first accruing prior to the Effective Date or
relating to the owning, developing, exploring or maintaining of the Assets or
the producing, transporting and marketing of Hydrocarbons from the Assets prior
to the Effective Date, as well as: (i) any injury, death, casualty, tortious
action or inaction occurring on or attributable to the Assets and attributable
to the period of time prior to the Closing, (ii) employee-related claims of
Seller, (iii) any breach of any representation, warranty, covenant or agreement
of Seller contained in this Agreement, subject to Article 15.11, (iv) the
Property Expenses incurred or attributable to the period of time prior to the
Effective Date (or, in the case of capital expenses that constitute Property
Expenses, incurred or attributable to the period of time prior to the date of
this Agreement, except for capital expenses related to the matters set forth on
Schedule 8.1B.), (v) any Assets retained by Seller, (vi) the obligation to plug,
abandon and reclaim Wells for which the requirement to plug, abandon and reclaim
first arose prior to the Effective Date, including the share of costs to reclaim
the well sites that are allocated to such Wells, and (vii) Seller's
Environmental Liabilities as defined in Article 5.2.A (collectively, the
"Retained Liabilities").

 
14.3.
Invoices for Property Expenses Received After the Settlement Date. Invoices for
Property Expenses received by Buyer that relate to operations on the Assets
prior to the Effective Date (or, in the case of capital expenses that constitute
Property Expenses, prior to the date of this Agreement, except for capital
expenses related to the matters set forth on Schedule 8.1.B) shall be forwarded
to Seller by Buyer, or if already paid by Buyer, invoiced by Buyer to Seller.
Invoices for Property Expenses received by Seller that relate to operations on
the Assets after the Effective Date (or, in the case of capital expenses that
constitute Property Expenses, after the date of this Agreement, except for
capital expenses related to the matters set forth on Schedule 8.1.B) shall be
forwarded to Buyer by Seller, or if already paid by Seller, invoiced by Seller
to Buyer.



14.4.
Indemnification. "Losses" shall mean any actual losses, costs, expenses
(including court costs, reasonable fees and expenses of attorneys, technical
experts and expert witnesses and the cost of investigation), liabilities,
damages, demands, suits, claims, and sanctions of every kind and character
(including civil fines) arising from, related to or reasonably incident to
matters indemnified against; excluding however any special, consequential,
punitive or exemplary damages or loss of profits incurred by a Party hereto.
After the Closing, the Parties shall indemnify each other as follows:



A.  
Seller's Indemnification of Buyer. Seller assumes all risk, liability,
obligation and Losses in connection with, and shall defend, indemnify, and save
and hold harmless Buyer and its affiliates and their respective members,
officers, directors, employees and agents, from and against any and all Losses
and causes of action, liabilities and expenses relating to, or arising out of,
or connected, directly or indirectly, with the Retained Liabilities; provided,
however, Seller shall have no obligation to indemnify and defend Buyer for any
Retained Liabilities for which Buyer did not provide a Claim Notice to Seller
prior to the expiration of one hundred eighty days (180) following the Closing
Date.



 
Page 53 of 61

--------------------------------------------------------------------------------

 
B.  
Buyer's Indemnification of Seller. Buyer assumes all risk, liability, obligation
and Losses in connection with, and shall defend, indemnify, and save and hold
harmless Seller and its affiliates and their respective members, officers,
directors, employees and agents, from and against any and all Losses and causes
of action, liabilities and expenses relating to, or arising out of or connected,
directly or indirectly, with the Assumed Liabilities.  Furthermore, in the event
Buyer, pursuant to Article 5 of this Agreement, received a reduction in the
Purchase Price as a result of an Environmental Defect in any Asset (the
‘Defective Asset”), and the Seller is subsequently held liable for any liability
or damages arising from, or any cost of remediation related to, the Defective
Asset, Buyer shall indemnify and hold Seller harmless for the aforementioned
liability, damage or cost incurred by Seller, but only to the extent of the
amount of the reduction in the Purchase Price that Buyer received from Seller as
a result of the Defective Asset.



C.  
Release. Buyer shall be deemed to have released Seller at the Closing from any
Losses for which Buyer has agreed to indemnify Seller hereunder, and Seller
shall be deemed to have released Buyer at the Closing from any Losses for which
Seller has agreed to indemnify Buyer hereunder.

 
14.5.
Procedure. The indemnifications contained in Article 14.4 shall be implemented
as follows:

 
A.  
Claim Notice. The Party seeking indemnification under the terms of this
Agreement ("Indemnified Party") shall submit a written notice (a "Claim Notice")
to the other Party ("Indemnifying Party") which shall list the amount claimed by
an Indemnified Party, the basis for such claim, with supporting documentation,
and list each separate item of Loss for which payment is so claimed. The amount
claimed shall be paid by the Indemnifying Party to the extent required herein
within 30 days after receipt of the Claim Notice, or after the amount of such
payment has been finally established, whichever last occurs.

 
B.  
Information. If the Indemnified Party receives notice of a claim or legal action
that may result in a Loss for which indemnification may be sought under this
Agreement (a "Claim"), the Indemnified Party shall give written notice of such
Claim to the Indemnifying Party as soon as is practicable. If the Indemnifying
Party or its counsel so requests, the Indemnified Party shall furnish the
Indemnifying Party with copies of all pleadings and other information with
respect to such Claim. Unless a Claim involves material equitable or other
non-monetary relief or involves or is brought by a Governmental Entity, at the
election of the Indemnifying Party made within 60 days after receipt of such
notice, the Indemnified Party shall permit the Indemnifying Party to assume
control of a Claim (to the extent only that such Claim, legal action or other
matter relates to a Loss for which the Indemnifying Party is liable), including
the determination of all appropriate actions, the negotiation of settlements on
behalf of the Indemnified Party, and the conduct of litigation through attorneys
of the Indemnifying Party's choice; provided, however, that any settlement of
the claim by the Indemnifying Party may only be monetary in nature and shall not
result in any liability or cost to the Indemnified Party without its prior
written consent. If the Indemnifying Party elects to assume control, (i) any
expense incurred by the Indemnified Party thereafter for investigation or
defense of the matter shall be borne by the Indemnified Party, and (ii) the
Indemnified Party shall give all reasonable information and assistance, other
than pecuniary, that the Indemnifying Party shall deem necessary to the proper
defense of such Claim. In the absence of such an election, the Indemnified Party
will use its commercially reasonable efforts to defend, at the Indemnifying
Party's expense, any claim, legal action or other matter to which such other
Party's indemnification under this Article 14 applies until the Indemnifying
Party assumes such defense. If the Indemnifying Party fails to assume such
defense within the time period provided above, the Indemnified Party may settle
the Claim, in its reasonable discretion at the Indemnifying Party's expense. If
such a Claim requires immediate action, both the Indemnified Party and the
Indemnifying Party will cooperate in good faith to take appropriate action so as
not to jeopardize defense of such Claim or either Party's position with respect
to such Claim.

 
 
Page 54 of 61

--------------------------------------------------------------------------------

 
14.6.
Dispute Resolution.



A.  
Disputes Subject to Article 14.6.   With the exception of disputes regarding
Title Defects (Article 4) or Environmental Defects (Article 5), the Parties
agree to resolve all disputes arising under this Agreement (including but not
limited to disputes concerning (i) the breach of representations, warranties or
covenants by Buyer or Seller contained in Articles 6, 6A, 7, 8, 10 and 10A; (ii)
environmental liability arising under Article 5; (iii) Post Closing Obligations
of the Parties as described in Article 13 including disputes concerning the
Final Purchase Price as contemplated by Article 13.1.B; and (iv) obligations and
indemnification in Articles 14.1, 14.2 and 14.4) pursuant to the dispute
resolution procedures described in this Article 14.6. Notwithstanding anything
herein to the contrary, disputes regarding the existence and scope of Title
Defects and Environmental Defects or the value of a Title Defect or
Environmental Defect which are to be resolved according to the procedures
described in Articles 4 and 5 of this Agreement, are expressly excluded from
this Article 14.6.



B.  
Procedure for Dispute Resolution. The Parties agree to attempt to initially
resolve all disputes through good faith negotiations, in person, as a location
mutually agreeable to the parties. If the Parties cannot resolve a dispute
through good-faith negotiations, the Parties agree to submit all Disputes to
binding arbitration in Denver, Colorado, such arbitration to be conducted as
follows: The arbitration proceeding shall be governed by  Colorado law,
including Colorado laws regarding limitations on causes of action, and shall be
conducted in accordance with the Commercial Arbitration Rules of the American
Arbitration Association ("AAA"), though it need not be administered by the AAA,
with discovery to be conducted in accordance with the Federal Rules of Civil
Procedure, and with any disputes over the scope of discovery to be determined by
the Arbitrators. The arbitration shall be before a single arbitrator chosen by
the mutual agreement of the Parties, or if no such agreement can be reached
within 10 days, a three-person panel of neutral arbitrators, consisting of one
person picked by each side, and the two arbitrators so selected picking the
third (with the panel so picked or the single arbitrator referred to as the
"Arbitrator"). The Arbitrator shall conduct a hearing no later than 60 days
after submission of the matter to arbitration, and the Arbitrator shall render a
written decision within 30 days of the hearing. At the hearing, the Parties
shall present such evidence and witnesses as they may choose, with or without
counsel. Adherence to formal rules of evidence shall not be required, but the
Arbitrator shall consider any evidence and testimony that they determine to be
relevant, in accordance with procedures that they determine to be appropriate.
Any award entered in the arbitration shall be made by a written opinion stating
the reasons and basis for the award made and any payment due pursuant to the
arbitration shall be made within 15 days of the decision by the Arbitrator. The
final decision shall be binding on the Parties, final and non-appealable, and
may be filed in a court of competent jurisdiction and may be enforced by any
Party as a final judgment of such court. Each Party shall bear its own costs and
expenses of the arbitration, provided, however, that the costs of employing the
Arbitrator shall be borne 50% by Seller and 50% by Buyer.



 
Page 55 of 61

--------------------------------------------------------------------------------

 
14.7.
No Insurance: Subrogation. The indemnifications provided in this Agreement shall
not be construed as a form of insurance. Buyer and Seller hereby waive for
themselves, their respective successors or assigns, including, without
limitation, any insurers, any rights to subrogation for Losses for which each of
them is respectively liable or against which each respectively indemnifies the
other, and, if required by applicable policies, Buyer and Seller shall obtain
waiver of such subrogation from their respective insurers.



14.8.
Reservation as to Non-Parties. Nothing herein is intended to limit or otherwise
waive any recourse Buyer or Seller may have against any non-Party for any
obligations or liabilities that may be incurred with respect to the Assets.

 
 
ARTICLE 15
 
MISCELLANEOUS


15.1
Expenses. All fees, costs and expenses incurred by Buyer or Seller in
negotiating this Agreement or in consummating this Transaction shall be paid by
the Party incurring the same, including, without limitation, engineering, land,
title, legal and accounting fees, costs and expenses.



15.2.
Notices. All notices and communications required or permitted under this
Agreement shall be in writing and addressed as set forth below. Any
communication or delivery hereunder shall be deemed to have been made and the
receiving Party charged with notice when received whether by (i) personal
delivery, (ii) telecopy or facsimile transmission, (iii) mail or (iv) overnight
courier. All notices shall be addressed as follows:



 
Page 56 of 61

--------------------------------------------------------------------------------

 
If to Seller:

 

 
Mr. Jesse L. White
Apollo Operating, LLC
1538 Wazee St., Suite 200
Denver, CO 80202
    Office:  303.830.0888 x 203     Facsimile:  303.830.2818     Mobile: 
303.349.7586     E-Mail:  jwhite@apollooperating.com  

                                 
 
With a copy to (which shall not constitute notice):


 


If to Buyer:
 

 
Mr. Ed Holloway
20203 Highway 60
Platteville, CO  80651
    Office:   970.737.1073  


 
With a copy to (which shall not constitute notice):
 

  Mr. Ron Morgenstern
20203 Highway 60
Platteville, CO  80651
    Platteville Office:  970.737.1073     Denver Office:   720.488.4736    
Mobile:  303.349.7586     Email:  rmorgenstern@syrginfor.com  

 
Any Party may, by written notice so delivered to the other Party, change the
address orindividual to which delivery shall thereafter be made.


15.3.
Amendments/Waiver. Except for waivers specifically provided for in this
Agreement, this Agreement may not be amended nor any rights hereunder waived
except by an instrument in writing signed by the Party to be charged with such
amendment or waiver and delivered by such Party to the Party claiming the
benefit of such amendment or waiver.



 
Page 57 of 61

--------------------------------------------------------------------------------

 
15.4.
Assignment. This Agreement may not be assigned by either Party without prior
written consent of the other Party, which consent shall not be unreasonably
withheld; provided, however, that Buyer shall have the right without the consent
of Seller to assign this Agreement to an affiliate of Buyer. No assignment of
any rights hereunder by either Party shall relieve such Party of any obligations
and responsibilities hereunder.



15.5.
Announcements. Seller and Buyer shall consult with each other with regard to all
press releases and other announcements issued after the execution of this
Agreement and prior to the Closing Date concerning this Agreement or this
Transaction and, except as may be required by applicable laws or the applicable
rules and regulations of any governmental agency or stock exchange, Buyer or
Seller shall not issue any such press release or other publicity without the
prior written consent of the other Party, which consent shall not be
unreasonably withheld.



15.6.
Counterparts/Fax or pdf Signatures. Buyer and Seller may execute this Agreement
in any number of counterparts, each of which shall be deemed an original
instrument, but all of which together shall constitute but one and the same
instrument. The Parties agree that facsimile or pdf signatures are binding.

 
15.7.
Governing Law: Jurisdiction.

 
 
A.
THIS AGREEMENT AND THIS TRANSACTION AND ANY ARBITRATION OR DISPUTE RESOLUTION
CONDUCTED PURSUANT HERETO SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED
BY, THE LAWS OF THE STATE OF COLORADO WITHOUT REFERENCE TO THE CONFLICT OF LAW
PRINCIPLES THEREOF.



 
B.
The Parties agree that an appropriate, non-exclusive and convenient forum, among
other forums, for any disputes between the Parties arising out of this Agreement
or the Transaction (other than the disputes to be resolved pursuant to Article
14.6) shall be in any state or federal court in Denver County, Colorado having
subject matter jurisdiction, and with respect to any such dispute, each Party
irrevocably waives, to the fullest extent permitted by law, any claim, or any
objection that such Party may now or hereafter have, that venue or jurisdiction
is not proper with respect to any such dispute brought in such court in Denver
County, Colorado, including any claim that such dispute brought in such court
has been brought in an inconvenient forum and any claim that such Party is not
subject to personal jurisdiction or service of process in such Colorado forum.
The Parties agree, to the extent permitted by applicable law, that a final and
unappealable judgment against a Party in any action or proceeding contemplated
above shall be conclusive and may be enforced in any other jurisdiction within
or outside the United States by suit on the judgment, a certified copy of which
shall be conclusive evidence of the fact and amount of such judgment.



 
Page 58 of 61

--------------------------------------------------------------------------------

 
 
C.
EACH PARTY AGREES THAT IT HEREBY IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY
IN ANY ACTION TO ENFORCE OR INTERPRET THE PROVISIONS OF THIS AGREEMENT OR THE
TRANSACTION.



15.8.
Entire Agreement. This Agreement constitutes the entire understanding among the
Parties, their respective members, shareholders, officers, directors and
employees with respect to the subject matter hereof, superseding all written or
oral negotiations and discussions, and prior agreements and understandings
relating to such subject matter. Each Exhibit and Schedule attached to this
Agreement is incorporated into this Agreement.



15.9.
Knowledge. The "Knowledge" of a Party, as said term is used in this
Agreement,  shall mean  the actual knowledge of the members, partners,
employees, managers, supervisors, officers, and directors of such Party, or the
knowledge said persons would have following reasonable due inquiry.



15.10.
Binding Effect. This Agreement shall be binding upon, and shall inure to the
benefit of, the Parties hereto and their respective successors and permitted
assigns.



15.11.
Survival.  The representations and warranties, covenants and indemnities
contained in this Agreement shall expressly survive Closing and the delivery of
the Assignment and Bill of Sale for a period of one hundred eighty (180) days
following Closing.



15.12.
Limitation on Damages. The Parties shall not have any liability to each other
for consequential, special, punitive or exemplary damages arising out of or
related to a Party's breach of any provision of this Agreement, except to the
extent that such damages are payable by a Party to an unaffiliated third party
for which the other Party has agreed to indemnify such Party under the terms of
this Agreement.



15.13.
No Third-Party Beneficiaries. This Agreement is intended to benefit only the
Parties hereto and their respective permitted successors and assigns. There are
no third party beneficiaries to this Agreement.



15.14.
Condition Precedent. A condition precedent to the effectiveness of this
Agreement is signature by both Buyer and Seller. Unless and until both Buyer and
Seller have executed this Agreement, the Agreement will not be legally binding.



15.15.
Exhibits and Schedules. All of the Exhibits and Schedules referred to in this
Agreement are hereby incorporated into this Agreement by reference and
constitute a part of this Agreement.

 
15.16.
References, Titles and Construction.

 
 
A.
All references in this Agreement to articles, sections, subsections and other
subdivisions refer to corresponding articles, sections, subsections and other
subdivisions of this Agreement unless expressly provided otherwise.



 
Page 59 of 61

--------------------------------------------------------------------------------

 
 
B.
Titles appearing at the beginning of any of such subdivisions are for
convenience only and shall not constitute part of such subdivisions and shall be
disregarded in construing the language contained in such subdivisions.



 
C.
The words "this Agreement", "this instrument", "herein", "hereof, "hereby",
"hereunder" and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited.



 
D.
Words in the singular form shall be construed to include the plural and vice
versa, unless the context otherwise requires. Pronouns in masculine, feminine
and neutral genders shall be construed to include any other gender,



 
E.
Examples shall not be construed to limit, expressly or by implication, the
matter they illustrate.



 
F.
The word "or" is not intended to be exclusive and the word "includes" and its
derivatives mean "includes, but is not limited to" and corresponding derivative
expressions.



 
G.
On questions of interpretation of this Agreement, no consideration shall be
given to the fact or presumption that one Party had a greater or lesser hand in
drafting the Agreement.



 
H.
All references herein to "$" or "dollars" shall refer to U.S. Dollars.



 
K.
If any time period provided for in this Agreement, other than a time period
described in terms of “business days”, ends on a Saturday, Sunday or legal
holiday, the time period shall be deemed to end on the first business day
following the applicable Saturday, Sunday or legal holiday.

 
15.17.
Further Assurances. Seller and Buyer shall each execute, acknowledge and deliver
to the other such further instruments and take such other action as may be
reasonably requested in order to accomplish more effectively the purposes of
this Transaction.

 
 
 
Page 60 of 61

--------------------------------------------------------------------------------

 

 
The Parties have executed this Agreement on the date first written above, but
effective for all purposes on August 1, 2013 at 12:01 a.m.


APOLLO OPERATING, LLC (SELLER)
 

By: /s/ Jesse L. White Name: Jesse L. White Title: Manager

 


SYNERGY RESOURCES CORPORATION (BUYER)

 

By: /s/ Ed Holloway Name: Ed Holloway Title: CEO

 
 
 
Page 61 of 61

--------------------------------------------------------------------------------

 